LARIO OIL & GAS COMPANY




Mailing Address
8055 E. Tufts Ave., Suite 1200
Post Office Box 29
DENVER, COLORADO 80237-2841
DENVER, COLORADO 80201-0029
(303) 585-8030
 
FAX (303) 695-4849



 






September 1, 2010




Lonestar Prospect Exploration Agreement
Colusa County, California


Working Interest Owners:


This Exploration Agreement (“Agreement”) is made and entered into this 1st day
of September, 2010 by and between Lario Oil & Gas Company, with offices at 8055
East Tufts Avenue, Suite 1200, Denver, CO 80237 (hereinafter referred to as
“Operator”) and XXXXX1, Delta Oil & Gas Inc., XXXXX, XXXXX, XXXXX (hereinafter
referred to as “Partners”.)


Unless otherwise indicated, the following terms shall have the respective
definitions herein:


“Contract Area” / “Area of Mutual Interest (AMI)” – the area comprising the
lands as shown on Exhibit “1” which are located in portions of Colusa County,
California. The term Contract Area and Area of Mutual Interest may be used
interchangeably and shall refer to the same acreage as shown on Exhibit “1”.


“Prospect Area” – The area defined as prospective for oil and/gas by geophysical
and/or geological data and its interpretation.


"Operator" – Lario Oil & Gas Company;


“Operating Agreement" – the Joint Operating Agreement dated September 1, 2010
attached hereto as Exhibit "2";


"Leasehold Acreage" – any interest in an oil and gas lease covering lands
located within the AMI that is acquired by a party to this Agreement;


"Non-Proposing Party" – a Party hereto receiving a written proposal pursuant to
Paragraph 7 of this Agreement.
 
 
__________________________
 
1  Redacted throughout this Lonestar Prospect Exploration Agreement
("Agreement") to protect the identity of private parties to the Agreement, of
which the identification isnot material.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
Purpose of this Agreement


The parties hereto desire to and this Agreement shall provide for the joint
exploration and development of the Lonestar Prospect, including the possible
performance of certain seismic operations on, and the subsequent joint
exploration and development of the lands within the Contract Area.


Term of this Agreement


The term of this Agreement shall commence effective September 1, 2010 and shall
continue until August 31, 2011 or the end of the term of the leases, whichever
is longer, unless terminated earlier upon the mutual agreement and written
consent of Operator and Partners. The termination of this Agreement shall not
relieve any party hereto from any liability that has accrued or attached prior
to the date of such termination. Notwithstanding the aforementioned, the
Operating Agreement(s) shall continue in force as long as any leases on the
Leasehold Acreage are in effect.


Area of Mutual Interest


The parties hereto designate all lands within the perimeter of the area shown on
Exhibit "1" as an area of mutual interest. Such area of mutual interest shall
last for the term of this Agreement. If either party shall acquire or cause to
be acquired any leasehold acreage or the right to drill in the above AMI, then
the acquiring party shall offer the other party in writing the right to acquire
its proportionate share of said interest by paying its proportionate share of
all costs incurred in connection therewith. The acquiring party shall offer said
interest to the other party within fifteen (15) days after acquisition of said
interest. The party being offered said interest shall make their election to
participate in said acquisition in writing within fifteen (15) days of receipt
of written notice from the acquiring party. In the event the party being offered
the right to take its share of such additional interest elects not to
participate in said acquisition, then the party offering said interest may
retain the declining party's "prorata" interest for its own account. Any
interest subsequently acquired in the above AMI by any party shall be subject to
the terms of this Agreement and any applicable Operating Agreement.


Initial Prospect Test Well(s)


The Operator may propose the drilling of the Initial Prospect Test Well for oil
and/or gas at a location within the Prospect Area. Operator shall send written
notice of said proposal to the Partners. Such written notice shall include the
following:


a)   The proposed location and depth for the Initial Prospect Test Well;
b)   An AFE itemizing the estimated drilling and completion costs for the Test
Well; and
c)   An outline of the lands contained within the "Prospect Area" to be
evaluated by the drilling of the
       Initial Test Well.


- The Morrow #1-7 Well (Initial Test Well) is being proposed and said well shall
be located in Section 7, T15NR2W, Colusa County, California.


The parties hereto shall have the right to participate in the drilling of the
Morrow #1-7 (Initial Prospect Test Well) on the following basis:


Lario Oil & Gas Company 15.00%
XXXXX 25.00%
Delta Oil & Gas Inc. 25.00%
XXXXX 15.00%
XXXXX 10.00%
XXXXX 10.00%
 
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
Should the Non-Proposing Party elect to participate for its respective working
interest in the drilling of the Initial Prospect Test Well, the Non-Proposing
Party shall return to the Proposing Party one signed copy of the AFE provided,
within thirty (30) days following receipt of same.


Should the Non-Proposing Party not return the signed AFE for the Initial
Prospect Test Well to the Proposing Party within the thirty (30) day time
period, then the Non-Proposing Party shall be hereinafter referred to as the
"Non-Participating Party" and;


a)    
The Non-Participating Party shall forfeit all of its rights to own any interest
in the Initial Prospect Test Well(s) and the Prospect Area and all subsequent
wells within the Prospect Area.

b)    
The forfeited interests will be offered to the Participating Parties on a
proportionate basis.



Delay Rentals


XXXXX shall pay all delay rentals and other payments which may become due on the
Leasehold Acreage subject to this Agreement and the effective the date of this
Agreement. Partners shall reimburse XXXXX for their proportionate share of the
amount paid within thirty (30) days after receipt of an invoice. In the event
any party does not desire to pay its share of the delay rentals or other
payments required to maintain a jointly owned lease in full force and effect, it
shall notify XXXXX in writing not less than thirty (30) days prior to the due
date of the payment, otherwise, it shall be assumed that all parties desire to
make such payment. If a party desires not to make such payment, then that party
shall forfeit its interest in that party’s leasehold acreage and in the Prospect
Area.


Assignment


Title to the Interests described on Exhibit “1” and future Interests that might
be acquired shall be held in the name of XXXXX However, upon written request
XXXXX agrees to promptly execute any assignments necessary to transfer title of
the Interests. XXXXX will hold these lands/leases in Trust for the “Partners” on
the following basis:


Lario Oil & Gas Company              15.00%
XXXXX                                            25.00%
Delta Oil & Gas Inc.                        25.00%
XXXXX                                            15.00%
XXXXX                                            10.00%
XXXXX                                            10.00%


Miscellaneous Provisions


The relationship of the parties with respect to all operations to be conducted
on any acreage subject to the terms of this Agreement shall be governed by an
Operating Agreement attached hereto as Exhibit "2". However, should any
provision of this Agreement conflict with any provision of the Operating
Agreement, the provision of this Agreement shall prevail. By executing this
Agreement, the Parties hereto do hereby ratify, adopt and confirm all the terms
and conditions contained in said Operating Agreement.


Each Exhibit attached to this Agreement and referenced herein shall be deemed to
be incorporated herein by such reference.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto, their heirs, personal representatives, successors and assigns.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 


This Agreement constitutes the entire agreement and understanding between the
parties and supersedes any and all prior agreements, understandings and
negotiations, written or oral, relating to the subject matter hereof, unless
referenced and incorporated herein. This Agreement may be modified and amended
only by written instrument executed by the parties hereto.


This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.


IN WITNESS WHEREOF, this Agreement has been duly executed this 1st day of
September, 2010.




OPERATOR                                                        
                                NON-OPERATORS


LARIO OIL & GAS COMPANY                                   
                   XXXXX


By:  /s/ Michael W. O’Shaughnessy                         
                      By:______________________________
      Michael W.
O’Shaughnessy                                                             XXXXX


Title:__________________________________                       Title:_____________________________


Date:__________________________________                       Date:_____________________________




DELTA OIL & GAS INC.


By: /s/ Kulwant Sandher                                 
      Kulwant Sandher
Title:_____________________________


Date:_____________________________



XXXXX


By:_______________________________
     XXXXX


Title:_____________________________


Date:_____________________________



XXXXX


By:______________________________
      XXXXX


Title:_____________________________


Date:_____________________________



XXXXX


By:_______________________________
      XXXXX


Date:______________________________


 
 
- 4 -

--------------------------------------------------------------------------------

 

EXHIBIT "1"


Attached to and made a part of
EXPLORATION AGREEMENT DATED SEPTEMBER 1, 2010 BY AND BETWEEN
LARIO OIL & GAS COMPANY AND XXXXX, ET AL
 
ex1graphic [ex1graphic.jpg]
 
 
- 1 -

--------------------------------------------------------------------------------

 

 
EXHIBIT "2"


Attached to and made a part of
EXPLORATION AGREEMENT DATED SEPTEMBER 1, 2010 BY AND BETWEEN
LARIO OIL & GAS COMPANY AND XXXXX, ET AL









A.A.P.L. FORM 610 - 1989
MODEL FORM OPERATING AGREEMENT








OPERATING AGREEMENT


DATED


SEPTEMBER 1 , 2010,




OPERATOR    LARIO OIL & GAS COMPANY
CONTRACT AREA See Exhibit “1” to the Lonestar Exploration Agreement for AMI Map
 


Township 15 North, Range 2 West
Sections 5, 6, 7, 8, 16, 17, 18, 19, 20, 21, 22, 27, 28, and 29
Containing 8,960 gross acres, more or less


COUNTY OR PARISH OF COLUSA , STATE OF CALIFORNIA










COPYRIGHT 1989 – ALL RIGHTS RESERVED
AMERICAN ASSOCIATION OF PETROLEUM
          LANDMEN, 4100 FOSSIL CREEK BLVD.
FORT WORTH, TEXAS, 76137, APPROVED FORM.
A.A.P.L. NO. 610 – 1989


 
 

--------------------------------------------------------------------------------

 


FORT WORTH, TEXAS, 76137, APPROVED FORM.
A.A.P.L. NO. 610 – 1989
 
TABLE OF CONTENTS
 


ARTICLE
TITLE
Page
I.
DEFINITIONS
1
II.
EXHIBITS
2
III.
INTERESTS OF PARTIES
2
 
A. OIL AND GAS INTERESTS:
2
 
B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION:
2
 
C. SUBSEQUENTLY CREATED INTERESTS:
3
IV.
TITLES
3
 
A. TITLE EXAMINATION:
3
 
B. LOSS OR FAILURE OF TITLE:
4
.
1. Failure of Title
4
 
2. Loss by Non-Payment or Erroneous Payment of Amount Due
5
 
3. Other Losses
5
 
4. Curing Title
5
V.
OPERATOR
5
 
A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR:
5
 
B.  RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR:
6
 
1. Resignation or Removal of Operator
6
 
2. Selection of Successor Operator
6
 
3. Effect of Bankruptcy
6
 
C. EMPLOYEES AND CONTRACTORS:
6
 
D. RIGHTS AND DUTIES OF OPERATOR:
6
 
1. Competitive Rates and Use of Affiliates
6
 
2. Discharge of Joint Account Obligations
7
 
3. Protection from Liens
7
 
4. Custody of Funds
7
 
5. Access to Contract Area and Records
7
 
6. Filing and Furnishing Governmental Reports
7
 
7. Drilling and Testing Operations
7
 
8. Cost Estimates
7
 
9. Insurance
7
VI.
DRILLING AND DEVELOPMENT
8
 
A. INITIAL WELL:
8
 
B. SUBSEQUENT OPERATIONS:
8
 
1. Proposed Operations
8
 
2. Operations by Less Than All Parties
9
 
3. Stand-By Costs
11
 
4. Deepening
11
 
5. Sidetracking
12
 
6. Order of Preference of Operations
12
 
7. Conformity to Spacing Pattern
12
 
8. Paying Wells
12

 
 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
 

Article Title  Page  
C.  COMPLETION OF WELLS; REWORKING AND PLUGGING BACK:
13
 
1. Completion
13
 
2. Rework, Recomplete or Plug Back
13
 
D. OTHER OPERATIONS:
13
 
E. ABANDONMENT OF WELLS:
14
 
1. Abandonment of Dry Holes
14
 
2. Abandonment of Wells That Have Produced
14
 
3. Abandonment of Non-Consent Operations
15
 
F. TERMINATION OF OPERATIONS:
15
 
G. TAKING PRODUCTION IN KIND:
15
 
(Option 1) Gas Balancing Agreement
15
 
(Option 2) No Gas Balancing Agreement
16
VII.
EXPENDITURES AND LIABILITY OF PARTIES
16
 
A. LIABILITY OF PARTIES:
16
 
B. LIENS AND SECURITY INTERESTS:
17
 
C. ADVANCES:
18
 
D. DEFAULTS AND REMEDIES:
18
 
1. Suspension of Rights
18
 
2. Suit for Damages
18
 
3. Deemed Non-Consent
18
 
4. Advance Payment
19
 
5. Costs and Attorneys’ Fees
19
 
E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES:
19
 
F. TAXES:
19
VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST
20
 
A. SURRENDER OF LEASES:
20
 
B. RENEWAL OR EXTENSION OF LEASES:
20
 
C. ACREAGE OR CASH CONTRIBUTIONS:
21
 
D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST:
21
 
E. WAIVER OF RIGHTS TO PARTITION:
21
 
F. PREFERENTIAL RIGHT TO PURCHASE:
21
IX.
INTERNAL REVENUE CODE ELECTION
22
X.
CLAIMS AND LAWSUITS
22
XI.
FORCE MAJEURE
23
XII.
NOTICES
23
XIII.
TERM OF AGREEMENT
23
XIV.
COMPLIANCE WITH LAWS AND REGULATIONS
24
 
A. LAWS, REGULATIONS AND ORDERS:
24  
B. GOVERNING LAW:
24
 
C. REGULATORY AGENCIES:
24
XV.
MISCELLANEOUS
24
 
A. EXECUTION:
24
 
B. SUCCESSORS AND ASSIGNS:
25
 
C. COUNTERPARTS:
25
 
D. SEVERABILITY
25
XVI.
OTHER PROVISIONS
25

 


 
- ii -

--------------------------------------------------------------------------------

 


OPERATING AGREEMENT


THIS AGREEMENT, entered into by and between LARIO OIL & GAS COMPANY and referred
to as "Operator," and the signatory party or parties other than Operator,
sometimes hereinafter referred to individually as "Non-Operator," and
collectively as "Non-Operators."


WITNESSETH:
 
WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or
Oil and Gas Interests in the land identified in Exhibit "A," and the parties
hereto have reached an agreement to explore and develop these Leases and/or Oil
and Gas Interests for the production of Oil and Gas to the extent and as
hereinafter provided,


NOW, THEREFORE, it is agreed as follows:


ARTICLE I.
DEFINITIONS
As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:


A. The term "AFE" shall mean an Authority for Expenditure prepared by a party to
this agreement for the purpose of estimating the costs to be incurred in
conducting an operation hereunder.
B. The term "Completion" or "Complete" shall mean a single operation intended to
complete a well as a producer of Oil and Gas in one or more Zones, including,
but not limited to, the setting of production casing, perforating, well
stimulation and production testing conducted in such operation.
C. The term "Contract Area" shall mean all of the lands, Oil and Gas Leases
and/or Oil and Gas Interests intended to be developed and operated for Oil and
Gas purposes under this agreement. Such lands, Oil and Gas Leases and Oil and
Gas Interests are described in Exhibit "A."
D. The term "Deepen" shall mean a single operation whereby a well is drilled to
an objective Zone below the deepest Zone in which the well was previously
drilled, or below the Deepest Zone proposed in the associated AFE, whichever is
the lesser.
E. The terms "Drilling Party" and "Consenting Party" shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.
F. The term "Drilling Unit" shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority. If a
Drilling Unit is not fixed by any such rule or order, a Drilling Unit shall be
the drilling unit as established by the pattern of drilling in the Contract Area
unless fixed by express agreement of the Drilling Parties.
G. The term "Drillsite" shall mean the Oil and Gas Lease or Oil and Gas Interest
on which a proposed well is to be located.
H. The term "Initial Well" shall mean the well required to be drilled by the
parties hereto as provided in Article VI.A.
I. The term "Non-Consent Well" shall mean a well in which less than all parties
have conducted an operation as provided in Article VI.B.2.
J. The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party
who elects not to participate in a proposed operation.
K. The term "Oil and Gas" shall mean oil, gas, casinghead gas, gas condensate,
and/or all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.
L. The term "Oil and Gas Interests" or "Interests" shall mean unleased fee and
mineral interests in Oil and Gas in tracts of land lying within the Contract
Area which are owned by parties to this agreement.
M. The terms "Oil and Gas Lease," "Lease" and "Leasehold" shall mean the oil and
gas leases or interests therein covering tracts of land lying within the
Contract Area which are owned by the parties to this agreement.
N. The term "Plug Back" shall mean a single operation whereby a deeper Zone is
abandoned in order to attempt a Completion in a shallower Zone.
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
O. The term "Recompletion" or "Recomplete" shall mean an operation whereby a
Completion in one Zone is abandoned in order to attempt a Completion in a
different Zone within the existing wellbore.
P. The term "Rework" shall mean an operation conducted in the wellbore of a well
after it is Completed to secure, restore, or improve production in a Zone which
is currently open to production in the wellbore. Such operations include, but
are not limited to, well stimulation operations but exclude any routine repair
or maintenance work or drilling, Sidetracking, Deepening, Completing,
Recompleting, or Plugging Back of a well.
Q. The term "Sidetrack" shall mean the directional control and intentional
deviation of a well from vertical so as to change the bottom hole location
unless done to straighten the hole or to drill around junk in the hole to
overcome other mechanical difficulties.
R. The term "Zone" shall mean a stratum of earth containing or thought to
contain a common accumulation of Oil and Gas separately producible from any
other common accumulation of Oil and Gas.
Unless the context otherwise clearly indicates, words used in the singular
include the plural, the word "person" includes natural and artificial persons,
the plural includes the singular, and any gender includes the masculine,
feminine, and neuter.


ARTICLE II.
EXHIBITS
 
The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:


X             A. Exhibit "A," shall include the following information:
(1) Description of lands subject to this agreement,
(2) Restrictions, if any, as to depths, formations, or substances,
(3) Parties to agreement with addresses and telephone numbers for notice
purposes,
(4) Percentages or fractional interests of parties to this agreement,
(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,
(6) Burdens on production.
B. Exhibit "B," Form of Lease.
X             C. Exhibit "C," Accounting Procedure.
X             D. Exhibit "D," Insurance.
X             E. Exhibit "E," Gas Balancing Agreement.
X             F. Exhibit "F," Non-Discrimination and Certification of
Non-Segregated Facilities.
G. Exhibit "G," Tax Partnership.
H. Other:
If any provision of any exhibit, except Exhibits “E”, “F” and “G,” is
inconsistent with any provision contained in the body of this agreement, the
provisions in the body of this agreement shall prevail.
 
A.A.P.L. FORM 610 - MODEL FORM OPERATING AGREEMENT - 1989


ARTICLE III.
INTERESTS OF PARTIES
 
A.  Oil and Gas Interests:
If any party owns an Oil and Gas Interest in the Contract Area, that Interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by the form of Oil and Gas Lease attached hereto as
Exhibit "B," and the owner thereof shall be deemed to own both royalty interest
in such lease and the interest of the lessee thereunder.
B. Interests of Parties in Costs and Production:
Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit "A." In the same manner, the
parties shall also own all production of Oil and Gas from the Contract Area
subject, however, to the payment of royalties and other burdens on production as
described hereafter.
Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas
Interest on which royalty or other burdens may be payable and except as
otherwise expressly provided in this agreement, each party shall pay or deliver,
or cause to be paid or delivered, all burdens on its share of the production
from the Contract Area as identified on the Lonestar Exploration Agreement dated
August 23, 2010 and shall indemnify, defend and hold the other parties free from
any liability therefore. Except as otherwise expressly provided in this
agreement, if any party has contributed hereto any Lease or Interest which is
burdened with any royalty, overriding royalty, production
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
payment or other burden on production in excess of the amounts stipulated above,
such party so burdened shall assume and alone bear all such excess obligations
and shall indemnify, defend and hold the other parties hereto harmless from any
and all claims attributable to such excess burden. However, so long as the
Drilling Unit for the productive Zone(s) is identical with the Contract Area,
each party shall pay or deliver, or cause to be paid or delivered, all burdens
on production from the Contract Area due under the terms of the Oil and Gas
Lease(s) which such party has contributed to this agreement, and shall
indemnify, defend and hold the other parties free from any liability therefor.


No party shall ever be responsible, on a price basis higher than the price
received by such party, to any other party's lessor or royalty owner, and if
such other party lessor or royalty owner should demand and receive settlement on
a higher price basis, the party contributing the affected Lease shall bear the
additional royalty burden attributable to such higher price. Nothing contained
in this Article III.B. shall be deemed an assignment or cross-assignment of
interests covered hereby, and in the event two or more parties contribute to
this agreement jointly owned Leases, the parties' undivided interests in said
Leaseholds shall be deemed separate leasehold interests for the purposes of this
agreement.


C.   Subsequently Created Interests:
If any party has contributed hereto a Lease or Interest that is burdened with an
assignment of production given as security for the payment of money, or if,
after the date of this agreement, any party creates an overriding royalty,
production payment, net profits interest, assignment of production or other
burden payable out of production attributable to its working interest hereunder,
such burden shall be deemed a "Subsequently Created Interest." Further, if any
party has contributed hereto a Lease or Interest burdened with an overriding
royalty, production payment, net profits interest, or other burden payable out
of production created prior to the date of this agreement, and such burden is
not shown on Exhibit "A," such burden also shall be deemed a Subsequently
Created Interest to the extent such burden causes the burdens on such party's
Lease or Interest to exceed the amount stipulated in Article III.B. above.


The party whose interest is burdened with the Subsequently Created Interest (the
"Burdened Party") shall assume and alone bear, pay and discharge the
Subsequently Created Interest and shall indemnify, defend and hold harmless the
other parties from and against any liability therefor. Further, if the Burdened
Party fails to pay, when due, its share of expenses chargeable hereunder, all
provisions of Article VII.B. shall be enforceable against the Subsequently
Created Interest in the same manner as they are enforceable against the working
interest of the Burdened Party. If the Burdened Party is required under this
agreement to assign or relinquish to any other party, or parties, all or a
portion of its working interest and/or the production attributable thereto, said
other party, or parties, shall receive said assignment and/or production free
and clear of said Subsequently Created Interest, and the Burdened Party shall
indemnify, defend and hold harmless said other party, or parties, from any and
all claims and demands for payment asserted by owners of the Subsequently
Created Interest.


ARTICLE IV.
TITLES
A.   Title Examination:
Title examination shall be made on the Drillsite of any proposed well prior to
commencement of drilling operations and, if a majority in interest of the
Drilling Parties so request or Operator so elects, title examination shall be
made on the entire Drilling Unit, or maximum anticipated Drilling Unit, of the
well. The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable Leases.
Each party contributing Leases and/or Oil and Gas Interests to be included in
the Drillsite or Drilling Unit, if appropriate, shall furnish to Operator all
abstracts (including federal lease status reports), title opinions, title papers
and curative material in its possession free of charge. All such information not
in the possession of or made available to Operator by the parties, but necessary
for the examination of the title, shall be obtained by Operator. Operator shall
cause title to be examined by attorneys on its staff or by outside attorneys.
Copies of all title opinions shall be furnished to each Drilling Party. Costs
incurred by Operator in procuring abstracts, fees paid outside attorneys for
title examination (including preliminary, supplemental, shut-in; royalty
opinions and division order title opinions) and other direct charges as provided
in Exhibit "C" shall be borne by the Drilling Parties in the proportion that the
interest of each Drilling Party bears to the total interest of all Drilling
Parties as such interests appear in Exhibit "A." Operator shall make no charge
for services rendered by its staff attorneys or other personnel in the
performance of the above functions.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
Operator shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with Leases or Oil and Gas
Interests contributed by such party. Operator shall be responsible for the
preparation and recording of pooling designations or declarations and
communization agreements as well as the conduct of hearings before governmental
agencies for the securing of spacing or pooling orders or any other orders
necessary or appropriate to the conduct of operations hereunder. This shall not
prevent any party from appearing on its own behalf at at such hearings. Costs
incurred by Operator, including fees paid to outside attorneys, which are
associated with hearings before governmental agencies, and which costs are
necessary and proper for the activities contemplated under this agreement, shall
be direct charges to the joint account and shall not be covered by the
administrative overhead charges as provided in Exhibit “C.”


Operator shall make no charge for services rendered by its staff attorneys or
other personnel in the performance of the above functions.
 
No well shall be drilled on the Contract Area until after (1) the title to the
Drillsite or Drilling Unit, if appropriate, has been examined as above provided,
and (2) the title has been approved by the examining attorney or title has been
accepted by all of the Drilling Parties in such well.


B.   Loss or Failure of Title:
1.   Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be
lost through failure of title, which results in a reduction of interest from
that shown on Exhibit "A," the party credited with contributing the affected
Lease or Interest (including, if applicable, a successor in interest to such
party) shall have ninety (90) days from final determination of title failure to
acquire a new lease or other instrument curing the entirety of the title
failure, which acquisition will not be subject to Article Vlll.B., and failing
to do so, this agreement, nevertheless, shall continue in force as to all
remaining Oil and Gas Leases and Interests; and,
(a) The party credited with contributing the Oil and Gas Lease or Interest
affected by the title failure (including, if applicable, a successor in interest
to such party) shall bear alone the entire loss and it shall not be entitled to
recover from Operator or the other parties any development or operating costs
which it may have previously paid or incurred, but there shall be no additional
liability on its part to the other parties hereto by reason of such title
failure;
(b) There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the Lease or Interest which has failed, but the
interests of the parties contained on Exhibit "A" shall be revised on an acreage
basis, as of the time it is determined finally that title failure has occurred,
so that the interest of the party whose Lease or Interest is affected by the
title failure will thereafter be reduced in the
Contract Area by the amount of the Lease or Interest failed;
(c) If the proportionate interest of the other parties hereto in any producing
well previously drilled on the Contract Area is increased by reason of the title
failure, the party who bore the costs incurred in connection with such well
attributable to the Lease or Interest which has failed shall receive the
proceeds attributable to the increase in such interest (less costs and burdens
attributable thereto) until it has been reimbursed for unrecovered costs paid by
it in connection with such well attributable to such failed Lease or Interest;
(d) Should any person not a party to this agreement, who is determined to be the
owner of any Lease or Interest which has failed, pay in any manner any part of
the cost of operation, development, or equipment, such amount shall be paid to
the party or parties who bore the costs which are so refunded;
(e) Any liability to account to a person not a party to this agreement for prior
production of Oil and Gas which arises by reason of title failure shall be borne
severally by each party (including a predecessor to a current party) who
received production for which such accounting is required based on the amount of
such  production received, and each such party shall severally indemnify, defend
and hold harmless all other parties hereto for any such liability to account;
(f) No charge shall be made to the joint account for legal expenses, fees or
salaries in connection with the defense of the Lease or Interest claimed to have
failed, but if the party contributing such Lease or Interest hereto elects to
defend its title it shall bear all expenses in connection therewith; and
(g) If any party is given credit on Exhibit "A" to a Lease or Interest which is
limited solely to ownership of an interest in the wellbore of any well or wells
and the production therefrom, such party's absence of interest in the remainder
of the Contract Area shall be considered a Failure of Title as to such remaining
Contract Area unless that absence of interest is reflected on Exhibit "A."
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
2.   Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake
or oversight, any rental, shut-in well payment, minimum royalty or royalty
payment, or other payment necessary to maintain all or a portion of an Oil and
Gas Lease or Interest is not paid or is erroneously paid, and as a result a
Lease or Interest terminates, there shall be no monetary liability against the
party who failed to make such payment. Unless the party who failed to make the
required payment secures a new Lease or Interest covering the same interest
within ninety (90) days from the discovery of the failure to make proper
payment, which acquisition will not be subject to Article VIII.B., the interests
of the parties reflected on Exhibit "A" shall be revised on an acreage basis,
effective as of the date of termination of the Lease or Interest involved, and
the party who failed to make proper payment will no longer be credited with an
interest in the Contract Area on account of ownership of the Lease or Interest
which has terminated. If the party who failed to make the required payment shall
not have been fully reimbursed, at the time of the loss, from the proceeds of
the sale of Oil and Gas attributable to the lost Lease or Interest, calculated
on an acreage basis, for the development and operating costs previously paid on
account of such Lease or Interest, it shall be reimbursed for unrecovered actual
costs previously paid by it (but not for its share of the cost of any dry hole
previously drilled or wells previously abandoned) from so much of the following
as is necessary to effect reimbursement:
(a) Proceeds of Oil and Gas produced prior to termination of the Lease or
Interest, less operating expenses and lease burdens chargeable hereunder to the
person who failed to make payment, previously accrued to the credit of the lost
Lease or Interest, on an acreage basis, up to the amount of unrecovered costs;
(b) Proceeds of Oil and Gas, less operating expenses and lease burdens
chargeable hereunder to the person who failed to make payment, up to the amount
of unrecovered costs attributable to that portion of Oil and Gas thereafter
produced and marketed (excluding production from any wells thereafter drilled)
which, in the absence of such Lease or Interest termination, would be
attributable to the lost Lease or Interest on an acreage basis and which as a
result of such Lease or Interest termination is credited to other parties, the
proceeds of said portion of the Oil and Gas to be contributed by the other
parties in proportion to their respective interests reflected on Exhibit "A";
and,
(c) Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner of the Lease or Interest lost, for the
privilege of participating in the Contract Area or becoming a party to this
agreement.
3.   Other Losses: All losses of Leases or Interests committed to this
agreement, other than those set forth in Articles IV.B.1. and IV.B.2. above,
shall be joint losses and shall he borne by all parties in proportion to their
interests shown on Exhibit "A." This shall include but not be limited to the
loss of any Lease or Interest through failure to develop or because express or
implied covenants have not been performed (other than performance which requires
only the payment of money), and the loss of any Lease by expiration at the end
of its primary term if it is not renewed or extended. There shall be no
readjustment of interests in the remaining portion of the Contract Area on
account of any joint loss.
4.   Curing Title: In the event of a Failure of Title under Article IV.B.1. or a
loss of title under Article IV.B.2. above, any Lease or Interest acquired by any
party hereto (other than the party whose interest has failed or was lost) during
the ninety (90) day period provided by Article IV.B.1. and Article IV.B.2. above
covering all or a portion of the interest that has failed or was lost shall be
offered at cost to the party whose interest has failed or was lost, and the
provisions of Article VIII.B. shall not apply to such acquisition.




ARTICLE V.
OPERATOR
A.    Designation and Responsibilities of Operator:
Lario Oil & Gas Company shall be the Operator of the Contract Area, and shall
conduct and direct and have full control of all operations on the Contract Area
as permitted and required by, and within the limits of this agreement. In its
performance hereunder for the Non-Operators, Operator shall be an independent
contractor not subject to the control or direction of the Non-Operators except
as to the type of operation to be undertaken in accordance with the election
procedures contained in this agreement. Operator shall not be deemed, or hold
itself out as, the agent of the Non-Operators with authority to bind them to any
obligation or liability assumed or incurred by Operator as to any third party.
Operator shall conduct its activities under this agreement as a reasonable
prudent operator, in a good and workmanlike manner, with due diligence and
dispatch, in accordance with good oilfield practice, and in compliance with
applicable law and regulation, but in no event shall it have any liability as
Operator to the other parties for losses sustained or liabilities incurred
except such as may result from gross negligence or willful misconduct.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
B.    Resignation or Removal of Operator and Selection of Successor:
1.   Resignation or Removal of Operator: Operator may resign at any time by
giving written notice thereof to Non-Operators. If Operator terminates its legal
existence, no longer owns an interest hereunder in the Contract Area, or is no
longer capable of serving as Operator, Operator shall be deemed to have resigned
without any action by Non-Operators, except the selection of a successor.
Operator may be removed only for good cause by the affirmative vote of
Non-Operators owning a majority interest based on ownership as shown on Exhibit
"A" remaining after excluding the voting interest of Operator; such vote shall
not be deemed effective until a written notice has been delivered to the
Operator by a Non-Operator detailing the alleged default and Operator has failed
to cure the default within thirty (30) days from its receipt of the notice or,
if the default concerns an operation then being conducted, within forty-eight
(48) hours of its receipt of the notice. For purposes hereof, "good cause" shall
mean not only gross negligence or willful misconduct but also the material
breach of or inability to meet the standards of operation contained in Article
V.A. or material failure or inability to perform its obligations under this
agreement.
Subject to Article VII.D.1., such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator. A change of a corporate
name or structure of Operator or transfer of Operator's interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.
2.   Selection of Successor Operator: Upon the resignation or removal of
Operator under any provision of this agreement, a successor Operator shall be
selected by the parties. The successor Operator shall be selected from the
parties owning an interest in the Contract Area at the time such successor
Operator is selected. The successor Operator shall be selected by the
affirmative vote of two (2) or more parties owning a majority interest based on
ownership as shown on Exhibit "A"; provided, however, if an Operator which has
been removed or is deemed to have resigned fails to vote or votes only to
succeed itself, the successor Operator shall be selected by the affirmative vote
of the party or parties owning a majority interest based on ownership as shown
on Exhibit "A" remaining after excluding the voting interest of the Operator
that was removed or resigned. The former Operator shall promptly deliver to the
successor Operator all records and data relating to the operations conducted by
the former Operator to the extent such records and data are not already in the
possession of the successor operator. Any cost of obtaining or copying the
former Operator's records and data shall be charged to the joint account.
3.   Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed
in receivership, it shall be deemed to have resigned without any action by
Non-Operators, except the selection of a successor. If a petition for relief
under the federal bankruptcy laws is filed by or against Operator, and the
removal of Operator is prevented by the federal bankruptcy court, all
Non-Operators and Operator shall comprise an interim operating committee to
serve until Operator has elected to reject or assume this agreement pursuant to
the Bankruptcy Code, and an election to reject this agreement by Operator as a
debtor in possession, or by a trustee in bankruptcy, shall be deemed a
resignation as Operator without any action by Non-Operators, except the
selection of a successor. During the period of time the operating committee
controls operations, all actions shall require the approval of two (2) or more
parties owning a majority interest based on ownership as shown on Exhibit "A."
In the event there are only two (2) parties to this agreement, during the period
of time the operating committee controls operations, a third party acceptable to
Operator, Non-Operator and the federal bankruptcy court shall be selected as a
member of the operating committee, and all actions shall require the approval of
two (2) members of the operating committee without regard for their interest in
the Contract Area based on Exhibit "A."
C.    Employees and Contractors:
The number of employees or contractors used by Operator in conducting operations
hereunder, their selection, and the hours of labor and the compensation for
services performed shall be determined by Operator, and all such employees or
contractors shall be the employees or contractors of Operator.
D.   Rights and Duties of Operator:
1.   Competitive Rates and Use of Affiliates: All wells drilled on the Contract
Area shall be drilled on a competitive contract basis at the usual rates
prevailing in the area. If it so desires, Operator may employ its own tools and
equipment in the drilling of wells, but its charges therefor shall not exceed
the prevailing rates in the area and the rate of such charges shall be agreed
upon by the parties in writing before drilling operations are commenced, and
such work shall be performed by Operator under the same terms and conditions as
are customary and usual in the area in contracts of independent contractors who
are doing work of a similar nature. All work performed or materials supplied by
affiliates or related parties of Operator shall be performed or supplied at
competitive rates, pursuant to written agreement, and in accordance with customs
and standards prevailing in the industry.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
2.   Discharge of Joint Account Obligations: Except as herein otherwise
specifically provided, Operator shall promptly pay and discharge expenses
incurred in the development and operation of the Contract Area pursuant to this
agreement and shall charge each of the parties hereto with their respective
proportionate shares upon the expense basis provided in Exhibit "C." Operator
shall keep an accurate record of the joint account hereunder, showing expenses
incurred and charges and credits made and received.
3.   Protection from Liens: Operator shall pay, or cause to be paid, as and when
they become due and payable, all accounts of contractors and suppliers and wages
and salaries for services rendered or performed, and for materials supplied on,
to or in respect of the Contract Area or any operations for the joint account
thereof, and shall keep the Contract Area free from liens and encumbrances
resulting therefrom except for those resulting from a bona fide dispute as to
services rendered or materials supplied.
4.   Custody of Funds: Operator shall hold for the account of the Non-Operators
any funds of the Non-Operators advanced or paid to the Operator, either for the
conduct of operations hereunder or as a result of the sale of production from
the Contract Area, and such funds shall remain the funds of the Non-Operators on
whose account they are advanced or paid until used for their intended purpose or
otherwise delivered to the Non-Operators or applied toward the payment of debts
as provided in Article VII.B. Nothing in this paragraph shall be construed to
establish a fiduciary relationship between Operator and Non-Operators for any
purpose other than to account for Non-Operator funds as herein specifically
provided. Nothing in this paragraph shall require the maintenance by Operator of
separate accounts for the funds of Non-Operators unless the parties otherwise
specifically agree.
5.   Access to Contract Area and Records: Operator shall, except as otherwise
provided herein, permit each Non-Operator or its duly authorized representative,
at the Non-Operators sole risk and cost, full and free access at all reasonable
times to all operations of every kind and character being conducted for the
joint account on the Contract Area and to the records of operations conducted
thereon or production therefrom, including Operator's books and records relating
thereto. Such access rights shall not be exercised in a manner interfering with
Operator's conduct of an operation hereunder and shall not obligate Operator to
furnish any geologic or geophysical data of an interpretive nature unless the
cost of preparation of such interpretive data was charged to the joint account.
Operator will furnish to each Non-Operator upon request copies of any and all
reports and information obtained by Operator in connection with production and
related items, including, without limitation, meter and chart reports,
production purchaser statements, run tickets and monthly gauge reports, but
excluding purchase contracts and pricing information to the extent not
applicable to the production of the Non-Operator seeking the information. Any
audit of Operator's records relating to amounts expended and the appropriateness
of such expenditures shall be conducted in accordance with the audit protocol
specified in Exhibit "C."
6.   Filing and Furnishing Governmental Reports: Operator will file, and upon
written request promptly furnish copies to each requesting Non-Operator not in
default of its payment obligations, all operational notices, reports or
applications required to be filed by local, State, Federal or Indian agencies or
authorities having jurisdiction over operations hereunder. Each Non-Operator
shall provide to Operator on a timely basis all information necessary to
Operator to make such filings.
7.   Drilling and Testing Operations: The following provisions shall apply to
each well drilled hereunder, including but not limited to the Initial Well:
 (a) Operator will promptly advise Non-Operators of the date on which the well
is spud, or the date on which drilling operations are commenced.
 (b) Operator will send to Non-Operators such reports, test results and notices
regarding the progress of operations on the well as the Non- Operators shall
reasonably request, including, but not limited to, daily drilling reports,
completion reports, and well logs.
 (c) Operator shall adequately test all Zones encountered which may reasonably
be expected to be capable of producing Oil and Gas in paying quantities as a
result of examination of the electric log or any other logs or cores or tests
conducted hereunder.
8.   Cost Estimates. Upon request of any Consenting Party, Operator shall
furnish estimates of current and cumulative costs incurred for the joint account
at reasonable intervals during the conduct of any operation pursuant to this
agreement. Operator shall not be held liable for errors in such estimates so
long as the estimates are made in good faith.
9.   Insurance: At all times while operations are conducted hereunder, Operator
shall comply with the workers compensation law of the state where the operations
are being conducted; provided, however, that Operator may be a self-insurer for
liability under said compensation laws in which event the only charge that shall
be made to the joint account shall be as provided in Exhibit "C." Operator shall
also carry or provide insurance for the benefit of the joint account of the
parties as outlined in Exhibit "D" attached hereto and made a part hereof.
Operator shall require all contractors engaged in work on or for the Contract
Area to comply with the workers compensation law of the state where the
operations are being conducted and to maintain such other insurance as Operator
may require.
In the event automobile liability insurance is specified in said Exhibit "D," or
subsequently receives the approval of the parties, no direct charge shall be
made by Operator for premiums paid for such insurance for Operator's automotive
equipment.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 




ARTICLE VI.
DRILLING AND DEVELOPMENT
 
A.   Initial Well:
On or before the 1st day of October. 2010, Operator shall commence the drilling
of the Initial Well at the following location:


MORROW #1-7 WELL TO BE DRILLED IN SECTION 7, TOWNSHIP 15 NORTH, RANGE 2 WEST,
COLUSA COUNTY, CALIFORNIA.


and shall thereafter continue the drilling of the well with due diligence to:


TEST THE DEEPEST PROSPECTIVE HORIZON AS AGREED TO BY A MAJORITY OF THE PARTIES
AS SHOWN ON EXHIBIT “A” HERETO.


The drilling of the Initial Well and the participation therein by all parties is
obligatory, subject to Article VI.C.1. as to participation in Completion
operations and Article VI.F. as to termination of operations and Article XI as
to occurrence of force majeure.
B.   Subsequent Operations:
1.   Proposed Operations: (If any party hereto should desire to drill any well
on the Contract Area other than the Initial Well, THEN THE PROVISION OF ARTICLE
XVI (IN OR OUT) SHALL APPLY) If any party should desire to Rework, Sidetrack,
Deepen, Recomplete or Plug Back a dry hole or a well no longer capable of
producing in paying quantities in which such party has not otherwise
relinquished its interest in the proposed objective Zone under this agreement,
the party desiring to drill, Rework, Sidetrack, Deepen, Recomplete or Plug Back
such a well shall give written notice of the proposed operation to the parties
who have not otherwise relinquished their interest in such objective Zone under
this agreement and to all other parties in the case of a proposal for
Sidetracking or Deepening, specifying the work to be performed, the location,
proposed depth, objective Zone and the estimated cost of the operation. The
parties to whom such a notice is delivered shall have FIFTEEN (15) days after
receipt of the notice within which to notify the party proposing to do the work
whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to Rework, Sidetrack,
Recomplete, Plug Back or Deepen may be given by telephone or facsimile and the
response period shall be limited to TWENTY FOUR (24) hours, exclusive of
Saturday, Sunday and legal holidays. Failure of a party to whom such notice is
delivered to reply within the period above fixed shall constitute an election by
that party not to participate in the cost of the proposed operation. Any
proposal by a party to conduct an operation conflicting with the operation
initially proposed shall be delivered to all parties within the time and in the
manner provided in Article VI.B.6.
If all parties to whom such notice is delivered elect to participate in such a
proposed operation, the parties shall be contractually committed to participate
therein provided such operations are commenced within the time period hereafter
set forth, and Operator shall, no later than ninety (90) days after expiration
of the notice period of thirty (30) days (or as promptly as practicable after
the expiration of the TWENTY FOUR (24) hour period when a drilling rig is on
location, as the case may be), actually commence the proposed operation and
thereafter complete it with due diligence at the risk and expense of the parties
participating therein; provided, however, said commencement date may be extended
upon written notice of same by Operator to the other parties, for a period of up
to thirty (30) additional days if, in the sole opinion of Operator, such
additional time is reasonably necessary to obtain permits from governmental
authorities, surface rights (including rights-of-way) or appropriate drilling
equipment, or to complete title examination or curative matter required for
title approval or acceptance. If the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein or in the force majeure provisions of Article XI) and if any
party hereto still desires to conduct said operation, written notice proposing
same must be resubmitted to the other parties in accordance herewith as if no
prior proposal had been made. Those parties that did not participate in the
drilling of a well for which a proposal to Deepen or Sidetrack is made hereunder
shall, if such parties desire to participate in the proposed Deepening or
Sidetracking operation, reimburse the Drilling Parties in accordance with
Article VI.B.4. in the event of a Deepening operation and in accordance with
Article Vl.B.5. in the event of a Sidetracking operation.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
2.     Operations by Less Than All Parties:
(a)    Determination of Participation. (THIS PROVISION EXCLUDES A PROPOSAL TO
DRILL ANY WELL ON THE CONTRACT AREA WHERE ARTICLE XVI (IN OR OUT) SHALL APPLY)
If any party to whom such notice is delivered as provided in Article VI.B.1. or
VI.C.1. (Option No. 2) elects not to participate in the proposed operation,
then, in order to be entitled to the benefits of this Article, the party or
parties giving the notice and such other parties as shall elect to participate
in the operation shall, no later than ninety (90) days after the expiration of
the notice period of thirty (30) days (or as promptly as practicable after the
expiration of the TWENTY FOUR (24) hour period when a drilling rig is on
location, as the case may be) actually commence the proposed operation and
complete it with due diligence. Operator shall perform all work for the account
of the Consenting Parties; provided, however, if no drilling rig or other
equipment is on location, and if Operator is a Non-Consenting Party, the
Consenting Parties shall either: (i) request Operator to perform the work
required by such proposed operation for the account of the Consenting Parties,
or (ii) designate one of the Consenting Parties as Operator to perform such
work. The rights and duties granted to and imposed upon the Operator under this
agreement are granted to and imposed upon the party designated as Operator for
an operation in which the original Operator is a Non-Consenting Party.
Consenting Parties, when conducting operations on the Contract Area pursuant to
this Article VI.B.2., shall comply with all terms and conditions of this
agreement.
If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
all Parties of the total interest of the parties approving such operation and
its recommendation as to whether the Consenting Parties should proceed with the
operation as proposed. Each Consenting Party, within TWENTY FOUR (24) hours
(exclusive of Saturday, Sunday and legal holidays) after delivery of such
notice, shall advise the proposing party of its desire to (i) limit
participation to such party’s interest as shown on Exhibit "A" or (ii) carry
only its proportionate part (determined by dividing such party’s interest in the
Contract Area by the interests of all Consenting Parties in the Contract Area)
of Non-Consenting Parties' interests, or (iii) carry its proportionate part
(determined as provided in (ii)) of Non-Consenting Parties' interests together
with all or a portion of its proportionate part of any Non-Consenting Parties'
interests that any Consenting Party did not elect to take. Any interest of
Non-Consenting Parties that is not carried by a Consenting Party shall be deemed
to be carried by the party proposing the operation if such party does not
withdraw its proposal. Failure to advise the proposing party within the time
required shall be deemed an election under (i). In the event a drilling rig is
on location, notice may be given by telephone, and the time permitted for such a
response shall not exceed a total of TWENTY FOUR (24) hours (exclusive of
Saturday, Sunday and legal holidays). The proposing party, at its election, may
withdraw such proposal if there is less than 100% participation and shall notify
all parties of such decision within ten (10) days, or within twenty-four (24)
hours if a drilling rig is on location, following expiration of the applicable
response period. If 100% subscription to the proposed operation is obtained, the
proposing party shall promptly notify the Consenting Parties of their
proportionate interests in the operation and the party serving as Operator shall
commence such operation within the period provided in Article VI.B.1., subject
to the same extension right as provided therein.
(b)    Relinquishment of Interest for Non-Participation. (THIS PROVISION
EXCLUDES A PROPOSAL TO DRILL ANY WELL ON THE CONTRACT AREA WHERE ARTICLE XVI (IN
OR OUT) SHALL APPLY) The entire cost and risk of conducting such operations
shall be borne by the Consenting Parties in the proportions they have elected to
bear same under the terms of the preceding paragraph. Consenting Parties shall
keep the leasehold estates involved in such operations free and clear of all
liens and encumbrances of every kind created by or arising from the operations
of the Consenting Parties. If such an operation results in a dry hole, then
subject to Articles VI.B.6. and VI.E.3., the Consenting Parties shall plug and
abandon the well and restore the surface location at their sole cost, risk and
expense; provided, however, that those Non-Consenting Parties that participated
in the drilling, Deepening or Sidetracking of the well shall remain liable for,
and shall pay, their proportionate shares of the cost of plugging and abandoning
the well and restoring the surface location insofar only as those costs were not
increased by the subsequent operations of the Consenting Parties. If any well
Reworked, Sidetracked, Deepened, Recompleted or Plugged Back under the
provisions of this Article results in a well capable of producing Oil and/or Gas
in paying quantities, the Consenting Parties shall Complete and equip the well
to produce at their sole cost and risk, and the well shall then be turned over
to Operator (if the Operator did not conduct the operation) and shall be
operated by it at the expense and for the account of the Consenting Parties.
Upon commencement of operations for the drilling, Reworking, Sidetracking,
Recompleting, Deepening or Plugging Back of any such well by Consenting Parties
in accordance with the provisions of this Article, each Non-Consenting Party
shall be deemed to have relinquished to Consenting Parties, and the Consenting
Parties shall own and be entitled to receive, in proportion to their respective
interests, all of such Non-Consenting Party’s interest in the well and share of
production therefrom or, in the case of a Reworking, Sidetracking, Deepening,
Recompleting or Plugging Back, or a Completion pursuant to Article VI.C.1.
Option No. 2, all of such Non-Consenting Party’s interest in the production
obtained from the operation in which the Non-Consenting Party did not elect to
participate. Such relinquishment shall be effective until the proceeds of the
sale of such share, calculated at the well, or market value thereof if such
share is not sold (after deducting applicable ad valorem, production, severance,
and excise taxes, royalty, overriding royalty and other interests not excepted
by Article III C. payable out of or measured by the production from such well
accruing with respect to such interest until it reverts), shall equal the total
of the following:
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(i)  100% of each such Non-Consenting Party’s share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including but not
limited to stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of each such Non-Consenting Party’s share of the cost of operation of
the well commencing with first production and continuing until each such
Non-Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party’s
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the well from the
beginning of the operations; and
(ii)   400% of (a) that portion of the costs and expenses of Reworking,
Sidetracking, Deepening, Plugging Back, testing, Completing, and Recompleting,
after deducting any cash contributions received under Article VIII.C., and of
(b) that portion of the cost of newly acquired equipment in the well (to and
including the wellhead connections), which would have been chargeable to such
Non-Consenting Party if it had participated therein.
Notwithstanding anything to the contrary in this Article VI.B., if the well does
not reach the deepest objective Zone described in the notice proposing the well
for reasons other than the encountering of granite or practically impenetrable
substance or other condition in the hole rendering further operations
impracticable, Operator shall give notice thereof to each Non-Consenting Party
who submitted or voted for an alternative proposal under Article VI.B.6. to
drill the well to a shallower Zone than the deepest objective Zone proposed in
the notice under which the well was drilled, and each such Non-Consenting Party
shall have the option to participate in the initial proposed Completion of the
well by paying its share of the cost of drilling the well to its actual depth,
calculated in the manner provided in Article VI.B.4. (a). If any such
Non-Consenting Party does not elect to participate in the first Completion
proposed for such well, the relinquishment provisions of this Article VI.B.2.
(b) shall apply to such party's interest.
(c)    Reworking, Recompleting or Plugging Back. An election not to participate
in the drilling, Sidetracking or Deepening of a well shall be deemed an election
not to participate in any Reworking or Plugging Back operation proposed in such
a well, or portion thereof, to which the initial non-consent election applied
that is conducted at any time prior to full recovery by the Consenting Parties
of the Non-Consenting Party’s recoupment amount. Similarly, an election not to
participate in the Completing or Recompleting of a well shall be deemed an
election not to participate in any Reworking operation proposed in such a well,
or portion thereof, to which the initial non-consent election applied that is
conducted at any time prior to full recovery by the Consenting Parties of the
Non-Consenting Party’s recoupment amount. Any such Reworking, Recompleting or
Plugging Back operation conducted during the recoupment period shall be deemed
part of the cost of operation of said well and there shall be added to the sums
to be recouped by the Consenting Parties 150% of that portion of the costs of
the Reworking, Recompleting or Plugging Back operation which would have been
chargeable to such Non-Consenting Party had it participated therein. If such a
Reworking, Recompleting or Plugging Back operation is proposed during such
recoupment period, the provisions of this Article VI.B. shall be applicable as
between said Consenting Parties in said well.
(d)   Recoupment Matters. During the period of time Consenting Parties are
entitled to receive Non-Consenting Party’s share of production, or the proceeds
therefrom, Consenting Parties shall be responsible for the payment of all ad
valorem, production, severance, excise, gathering and other taxes, and all
royalty, overriding royalty and other burdens applicable to Non-Consenting
Party’s share of production not excepted by Article III.C. In the case of any
Reworking, Sidetracking, Plugging Back, Recompleting or Deepening operation, the
Consenting Parties shall be permitted to use, free of cost, all casing, tubing
and other equipment in the well, but the ownership of all such equipment shall
remain unchanged; and upon abandonment of a well after such Reworking,
Sidetracking, Plugging Back, Recompleting or Deepening, the Consenting Parties
shall account for all such equipment to the owners thereof, with each party
receiving its proportionate part in kind or in value, less cost of salvage.
Within ninety (90) days after the completion of any operation under this
Article, the party conducting the operations for the Consenting Parties shall
furnish each Non-Consenting Party with an inventory of the equipment in and
connected to the well, and an itemized statement of the cost of drilling,
Sidetracking, Deepening, Plugging Back, testing, Completing, Recompleting, and
equipping the well for production; or, at its option, the operating party, in
lieu of an itemized statement of such costs of operation, may submit a detailed
statement of monthly billings. Each month thereafter, during the time the
Consenting Parties are being reimbursed as provided above, the party conducting
the operations for the Consenting Parties shall furnish the Non-Consenting
Parties with an itemized statement of all costs and liabilities incurred in the
operation of the well, together with a statement of the quantity of Oil and Gas
produced from it and the amount of proceeds realized from the sale of the well's
working interest production during the preceding month. In determining the
quantity of Oil and Gas produced during any month, Consenting Parties shall use
industry accepted methods such as but not limited to metering or periodic well
tests. Any amount realized from the sale or other disposition of equipment newly
acquired in connection with any such operation which would have been owned by a
Non-Consenting Party had it participated therein shall be credited against the
total unreturned costs of the work done and of the equipment purchased in
determining when the interest of such Non-Consenting Party shall revert to it as
above provided; and if there is a credit balance, it shall be paid to such
Non-Consenting Party.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it as of 7:00 a.m. on
the day following the day on which such recoupment occurs, and, from and after
such reversion, such Non-Consenting Party shall own the same interest in such
well, the material and equipment in or pertaining thereto, and the production
therefrom as such Non-Consenting Party would have been entitled to had it
participated in the drilling, Sidetracking, Reworking, Deepening, Recompleting
or Plugging Back of said well. Thereafter, such Non-Consenting Party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with-the terms of this agreement and
Exhibit "C" attached hereto.
3.   Stand-By Costs: When a well which has been drilled or Deepened has reached
its authorized depth and all tests have been completed and the results thereof
furnished to the parties, or when operations on the well have been otherwise
terminated pursuant to Article VI.F., stand-by costs incurred pending response
to a party's notice proposing a Reworking, Sidetracking, Deepening,
Recompleting, Plugging Back or Completing operation in such a well (including
the period required under Article VI.B.6. to resolve competing proposals) shall
be charged and borne as part of the drilling or Deepening operation just
completed. Stand-by costs subsequent to all parties responding, or expiration of
the response time permitted, whichever first occurs, and prior to agreement as
to the participating interests of all Consenting Parties pursuant to the terms
of the second grammatical paragraph of Article Vl.B.2. (a), shall be charged to
and borne as part of the proposed operation, but if the proposal is subsequently
withdrawn because of insufficient participation, such stand-by costs shall be
allocated between the Consenting Parties in the proportion each Consenting
Party’s interest as shown on Exhibit "A" bears to the total interest as shown on
Exhibit "A" of all Consenting Parties.  In the event that notice for a
Sidetracking operation is given while the drilling rig to be utilized is on
location, any party may request and receive up to five (5) additional days after
expiration of the forty-eight hour response period specified in Article VI.B.1.
within which to respond by paying for all stand-by costs and other costs
incurred during such extended response period; Operator may require such party
to pay the estimated stand-by time in advance as a condition to extending the
response period. If more than one party elects to take such additional time to
respond to the notice, standby costs shall be allocated between the parties
taking additional time to respond on a day-to-day basis in the proportion each
electing party’s interest as shown on Exhibit "A" bears to the total interest as
shown on Exhibit "A" of all the electing parties.
4.   Deepening: If less than all the parties elect to participate in a drilling,
Sidetracking, or Deepening operation proposed pursuant to Article VI.B.1., the
interest relinquished by the Non-Consenting Parties to the Consenting Parties
under Article VI.B.2. shall relate only and be limited to the lesser of (i) the
total depth actually drilled or (ii) the objective depth or Zone of which the
parties were given notice under Article VI.B.1. ("Initial Objective"). Such well
shall not be Deepened beyond the Initial Objective without first complying with
this Article to afford the Non-Consenting Parties the opportunity to participate
in the Deepening operation.  In the event any Consenting Party desires to drill
or Deepen a Non-Consent Well to a depth below the Initial Objective, such party
shall give notice thereof, complying with the requirements of Article VI.B.1.,
to all parties (including Non-Consenting Parties). Thereupon, Articles VI.B.1.
and 2. shall apply and all parties receiving such notice shall have the right to
participate or not participate in the Deepening of such well pursuant to said
Articles VI.B.1. and 2. If a Deepening operation is approved pursuant to such
provisions, and if any Non-Consenting Party elects to participate in the
Deepening operation, such Non-Consenting party shall pay or make reimbursement
(as the case may be) of the following costs and expenses:
(a)   If the proposal to Deepen is made prior to the Completion of such well as
a well capable of producing in paying quantities, such Non-Consenting Party
shall pay (or reimburse Consenting Parties for, as the case may be) that share
of costs and expenses incurred in connection with the drilling of said well from
the surface to the Initial Objective which Non-Consenting Party would have paid
had such Non-Consenting Party agreed to participate therein, plus the
Non-Consenting Party's share of the cost of Deepening and of participating in
any further operations on the well in accordance with the other provisions of
this Agreement; provided, however, all costs for testing and Completion or
attempted Completion of the well incurred by Consenting Parties prior to the
point of actual operations to Deepen beyond the Initial Objective shall be for
the sole account of Consenting Parties.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(b)   If the proposal is made for a Non-Consent Well that has been previously
Completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) its proportionate
share of all costs of drilling, Completing, and equipping said well from the
surface to the Initial Objective, calculated in the manner provided in paragraph
(a) above, less those costs recouped by the Consenting Parties from the sale of
production from the well. The Non-Consenting Party shall also pay its
proportionate share of all costs of re-entering said well. The Non-Consenting
Parties' proportionate part (based on the percentage of such well Non-Consenting
Party would have owned had it previously participated in such Non-Consent Well)
of the costs of salvable materials and equipment remaining in the hole and
salvable surface equipment used in connection with such well shall be determined
in accordance with Exhibit "C." If the Consenting Parties have recouped the cost
of drilling, Completing, and equipping the well at the time such Deepening
operation is conducted, then a Non-Consenting Party may participate in the
Deepening of the well with no payment for costs incurred prior to re-entering
the well for Deepening. The foregoing shall not imply a right of any Consenting
Party to propose any Deepening for a Non-Consent Well prior to the drilling of
such well to its Initial Objective without the consent of the other Consenting
Parties as provided in Article VI.F.
5.     Sidetracking: Any party having the right to participate in a proposed
Sidetracking operation that does not own an interest in the affected wellbore at
the time of the notice shall, upon electing to participate, tender to the
wellbore owners its proportionate share (equal to its interest in the
Sidetracking operation) of the value of that portion of the existing wellbore to
be utilized as follows:
(a) If the proposal is for Sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in the initial drilling of
the well down to the depth at which the Sidetracking operation is initiated.
(b) If the proposal is for Sidetracking a well which has previously produced,
reimbursement shall be on the basis of such party's proportionate share of
drilling and equipping costs incurred in the initial drilling of the well down
to the depth at which the Sidetracking operation is conducted, calculated in the
manner described in Article VI.B.4(b) above. Such party's proportionate share of
the cost of the well's salvable materials and equipment down to the depth at
which the Sidetracking operation is initiated shall be determined in accordance
with the provisions of Exhibit "C."
6.     Order of Preference of Operations. Except as otherwise specifically
provided in this agreement, if any party desires to propose the conduct of an
operation that conflicts with a proposal that has been made by a party under
this Article VI, such party shall have fifteen (15) days from delivery of the
initial proposal, in the case of a proposal to drill a well or to perform an
operation on a well where no drilling rig is on location, or twenty-four (24)
hours, exclusive of Saturday, Sunday and legal holidays, from delivery of the
initial proposal, if a drilling rig is on location for the well on which such
operation is to be conducted, to deliver to all parties entitled to participate
in the proposed operation such party's alternative proposal, such alternate
proposal to contain the same information required to be included in the initial
proposal. Each party receiving such proposals shall elect by delivery of notice
to Operator within five (5) days after expiration of the proposal period, or
within twenty-four (24) hours (exclusive of Saturday, Sunday and legal holidays)
if a drilling rig is on location for the well that is the subject of the
proposals, to participate in one of the competing proposals. Any party not
electing within the time required shall be deemed not to have voted. The
proposal receiving the vote of parties owning the largest aggregate percentage
interest of the parties voting shall have priority over all other competing
proposals; in the case of a tie vote, the initial proposal shall prevail.
Operator shall deliver notice of such result to all parties entitled to
participate in the operation within five (5) days after expiration of the
election period (or within twenty-four (24) hours, exclusive of Saturday, Sunday
and legal holidays, if a drilling rig is on location). Each party shall then
have two (2) days (or twenty-four (24) hours if a rig is on location) from
receipt of such notice to elect by delivery of notice to Operator to participate
in such operation or to relinquish interest in the affected well pursuant to the
provisions of Article VI.B.2.; failure by a party to deliver notice within such
period shall be deemed an election not to participate in the prevailing
proposal.
7.     Conformity to Spacing Pattern. Notwithstanding the provisions of this
Article VI.B.2., it is agreed that no wells shall be proposed to be drilled to
or Completed in or produced from a Zone from which a well located elsewhere on
the Contract Area is producing, unless such well conforms to the then-existing
well spacing pattern for such Zone.
8.      Paying Wells. No party shall conduct any Reworking, Deepening, Plugging
Back, Completion, Recompletion, or Sidetracking operation under this agreement
with respect to any well then capable of producing in paying quantities except
with the consent of all parties that have not relinquished interests in the well
at the time of such operation.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
C.     Completion of Wells; Reworking and Plugging Back:
1.      Completion: Without the consent of all parties, no well shall be
drilled, Deepened or Sidetracked, except any well drilled, Deepened or
Sidetracked pursuant to the provisions of Article VI.B.2. of this agreement.
Consent to the drilling, Deepening or Sidetracking shall include:
x        Option No. 1: All necessary expenditures for the drilling, Deepening or
Sidetracking, testing, Completing and equipping of the well, including necessary
tankage and/or surface facilities.
      Option No. 2: All necessary expenditures for the drilling, Deepening or
Sidetracking and testing of the well. When such well has reached its authorized
depth, and all logs, cores and other tests have been completed, and the results
thereof furnished to the parties, Operator shall give immediate notice to the
Non-Operators having the right to participate in a Completion attempt whether or
not Operator recommends attempting to Complete the well, together with
Operator's AFE for Completion costs if not previously provided. The parties
receiving such notice shall have forty-eight (48) hours (exclusive of Saturday,
Sunday and legal holidays) in which to elect by delivery of notice to Operator
to participate in a recommended Completion attempt or to make a Completion
proposal with an accompanying AFE. Operator shall deliver any such Completion
proposal, or any Completion proposal conflicting with Operator's proposal, to
the other parties entitled to participate in such Completion in accordance with
the procedures specified in Article VI.B.6.
Election to participate in a Completion attempt shall include consent to all
necessary expenditures for the Completing and equipping of such well, including
necessary tankage and/or surface facilities but excluding any stimulation
operation not contained on the Completion AFE. Failure of any party receiving
such notice to reply within the period above fixed shall constitute an election
by that party not to participate in the cost of the Completion attempt;
provided, that Article VI.B.6. shall control in the case of conflicting
Completion proposals. If one or more, but less than all of the parties, elect to
attempt a Completion, the provisions of Article VI.B.2. hereof (the phrase
"Reworking, Sidetracking, Deepening, Recompleting or Plugging Back" as contained
in Article VI.B.2. shall be deemed to include "Completing") shall apply to the
operations thereafter conducted by less than all parties; provided, however,
that Article VI.B.2 shall apply separately to each separate Completion or
Recompletion attempt undertaken hereunder, and an election to become a
Non-Consenting Party as to one Completion or Recompletion attempt shall not
prevent a party from becoming a Consenting Party in subsequent Completion or
Recompletion attempts regardless whether the Consenting Parties as to earlier
Completions or Recompletions have recouped their costs pursuant to Article
VI.B.2.; provided further, that any recoupment of costs by a Consenting Party
shall be made solely from the production attributable to the Zone in which the
Completion attempt is made. Election by a previous Non-Consenting Party to
participate in a subsequent Completion or Recompletion attempt shall require
such party to pay its proportionate share of the cost of salvable materials and
equipment installed in the well pursuant to the previous Completion or
Recompletion attempt, insofar and only insofar as such materials and equipment
benefit the Zone in which such party participates in a Completion attempt.
2.      Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted
or Plugged Back except a well Reworked, Recompleted, or Plugged Back pursuant to
the provisions of Article VI.B.2. of this agreement. Consent to the Reworking,
Recompleting or Plugging Back of a well shall include all necessary expenditures
in conducting such operations and Completing and equipping of said well,
including necessary tankage and/or surface facilities.
D.     Other Operations:
Operator shall not undertake any single project reasonably estimated to require
an expenditure in excess of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) except in
connection with the drilling, Sidetracking, Reworking, Deepening, Completing,
Recompleting or Plugging Back of a well that has been previously authorized by
or pursuant to this agreement; provided, however, that, in case of explosion,
fire, flood or other sudden emergency, whether of the same or different nature,
Operator may take such steps and incur such expenses as in its opinion are
required to deal with the emergency to safeguard life and property but Operator,
as promptly as possible, shall report the emergency to the other parties. If
Operator prepares an AFE for its own use, Operator shall furnish any
Non-Operator so requesting an information copy thereof for any single project
costing in excess TWENTY-FIVE THOUSAND DOLLARS ($25,000.00). Any party who has
not relinquished its interest in a well shall have the right to propose that
Operator perform repair work or undertake the installation of artificial lift
equipment or ancillary production facilities such as salt water disposal wells
or to conduct additional work with respect to a well drilled hereunder or other
similar project (but not including the installation of gathering lines or other
transportation or marketing facilities, the installation of which shall be
governed by separate agreement between the parties) reasonably estimated to
require an expenditure in excess of the amount first set forth above in this
Article VI.D. (except in connection with an operation required to be proposed
under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed
exclusively by those Articles). Operator shall deliver such proposal to all
parties entitled to participate therein. If within thirty (30) days thereof
Operator secures the written consent of any party or parties owning at least 50%
of the interests of the parties entitled to participate in such operation, each
party having the right to participate in such project shall be bound by the
terms of such proposal and shall be obligated to pay its proportionate share of
the costs of the proposed project as if it had consented to such project
pursuant to the terms of the proposal.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
E.     Abandonment of Wells:
1.    Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant
to Article VI.B.2., any well which has been drilled or Deepened under the terms
of this agreement and is proposed to be completed as a dry hole shall not be
plugged and abandoned without the consent of all parties. Should Operator, after
diligent effort, be unable to contact any party, or should any party fail to
reply within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after delivery of notice of the proposal to plug and abandon such
well, such party shall be deemed to have consented to the proposed abandonment.
All such wells shall be plugged and abandoned in accordance with applicable
regulations and at the cost, risk and expense of the parties who participated in
the cost of drilling or Deepening such well. Any party who objects to plugging
and abandoning such well by notice delivered to Operator within forty-eight (48)
hours (exclusive of Saturday, Sunday and legal holidays) after delivery of
notice of the proposed plugging shall take over the well as of the end of such
forty-eight (48) hour notice period and conduct further operations in search of
Oil and/or Gas subject to the provisions of Article Vl.B.; failure of such party
to provide proof reasonably satisfactory to Operator of its financial capability
to conduct such operations or to take over the well within such period or
thereafter to conduct operations on such well or plug and abandon such well
shall entitle Operator to retain or take possession of the well and plug and
abandon the well. The party taking over the well shall indemnify Operator (if
Operator is an abandoning party) and the other abandoning parties against
liability for any further operations conducted on such well except for the costs
of plugging and abandoning the well and restoring the surface, for which the
abandoning parties shall remain proportionately liable.
2.     Abandonment of Wells That Have Produced: Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto. Failure of a party to
reply within sixty (60) days of delivery of notice of proposed abandonment shall
be deemed an election to consent to the proposal. If, within sixty (60) days
after delivery of notice of the proposed abandonment of any well, all parties do
not agree to the abandonment of such well, those wishing to continue its
operation from the Zone then open to production shall be obligated to take over
the well as of the expiration of the applicable notice period and shall
indemnify Operator (if Operator is an abandoning party) and the other abandoning
parties against liability for any further operations on the well conducted by
such parties. Failure of such party or parties to provide proof reasonably
satisfactory to Operator of their financial capability to conduct such
operations or to take over the well within the required period or thereafter to
conduct operations on such well shall entitle Operator to retain or take
possession of such well and plug and abandon the well.
Parties taking over a well as provided herein shall tender to each of the other
parties its proportionate share of the value of the well's salvable material and
equipment, determined in accordance with the provisions of Exhibit "C," less the
estimated cost of salvaging and the estimated cost of plugging and abandoning
and restoring the surface; provided, however, that in the event the estimated
plugging and abandoning  and surface restoration costs and the estimated cost of
salvaging are higher than the value of the well's salvable material and
equipment, each of the abandoning parties shall tender to the parties continuing
operations their proportionate shares of the estimated excess cost. Each
abandoning party shall assign to the non-abandoning parties, without warranty,
express or implied, as to title or as to quantity, or fitness for use of the
equipment and material, all of its interest in the wellbore of the well and
related equipment, together with its interest in the Leasehold insofar and only
insofar as such Leasehold covers the right to obtain production from that
wellbore in the Zone then open to production. If the interest of the abandoning
party is or includes an Oil and Gas Interest, such party shall execute and
deliver to the non-abandoning party or parties an oil and gas lease, limited to
the wellbore and the Zone then open to production, for a term of one (1) year
and so long thereafter as Oil and/or Gas is produced from the Zone covered
thereby, such lease to be on the form attached as Exhibit "B." The assignments
or leases so limited shall encompass the Drilling Unit upon which the well is
located. The payments by, and the assignments or leases to, the assignees shall
be in a ratio based upon the relationship of their respective percentage of
participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all assignees. There shall be no
readjustment of interests in the remaining portions of the Contract Area.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the Zone then
open other than the royalties retained in any lease made under the terms of this
Article. Upon request, Operator shall continue to operate the assigned well for
the account of the non-abandoning parties at the rates and charges contemplated
by this agreement, plus any additional cost and charges which may arise as the
result of the separate ownership of the assigned well. Upon proposed abandonment
of the producing Zone assigned or leased, the assignor or lessor shall then have
the option to repurchase its prior interest in the well (using the same
valuation formula) and participate in further operations therein subject to the
provisions hereof.
3.    Abandonment of Non-Consent Operations: The provisions of Article VI.E.1.
or VI.E.2. above shall be applicable as between Consenting Parties in the event
of the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article Vl.E.; and
provided further, that Non-Consenting Parties who own an interest in a portion
of the well shall pay their proportionate shares of abandonment and surface
restoration costs for such well as provided in Article Vl.B.2.(b).
F.     Termination of Operations:
Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
Plugging Back, Deepening, testing, Completion or plugging of a well, including
but not limited to the Initial Well, such operation shall not be terminated
without consent of parties bearing 50% of the costs of such operation; provided,
however, that in the event granite or other practically impenetrable substance
or condition in the hole is encountered which renders further operations
impractical, Operator may discontinue operations and give notice of such
condition in the manner provided in Article VI.B.l, and the provisions of
Article Vl.B. or VI.E. shall thereafter apply to such operation, as appropriate.
G.    Taking Production in Kind:
X   Option No. 1: Gas Balancing Agreement Attached:
Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditure incurred in the taking in kind or separate disposition by any
parry of its proportionate share of the production shall be borne by such party.
Any party taking its share of production in kind shall be required to pay for
only its proportionate share of such part of Operator's surface facilities which
it uses.
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil produced from the
Contract Area, Operator shall have the right, subject to the revocation at will
by the party owning it, but not the obligation, to purchase such Oil or sell it
to others at any time and from time to time, for the account of the non-taking
party. Any such purchase or sale by Operator may be terminated by Operator upon
at least ten (10) days written notice to the owner of said production and shall
be subject always to the right of the owner of the production upon at least ten
(10) days written notice to Operator to exercise at any time its right to take
in kind, or separately dispose of, its share of all Oil not previously delivered
to a purchaser. Any purchase or sale by Operator of any other party’s share of
Oil shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances but Operator shall have no duty to share any existing market or to
obtain a price equal to that received under any existing market. The sale or
delivery by Operator of a non-taking party’s share of Oil under the terms of any
existing contract of Operator shall not give the non-taking party any interest
in or make the non-taking party a party to said contract. No purchase shall be
made by Operator without first giving the non-taking party at least ten (10)
days written notice of such intended purchase and the price to be paid or the
pricing basis to be used.
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements, and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.
In the event one or more parties' separate disposition of its share of the Gas
causes split-stream delivers to separate pipelines and/or deliveries which on a
day-to-day basis for any reason are not exactly equal to a party's respective
proportionate share of total Gas sales to be allocated to it, the balancing or
accounting between the parties shall be in accordance with any Gas balancing
agreement between the parties hereto, whether such an agreement is attached as
Exhibit "E" or is a separate agreement. Operator shall give notice to all
parties of the first sales of Gas from any well under this agreement.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
    Option No. 2: No Gas Balancing Agreement:
Each party shall take in kind or separately dispose of its proportionate share
of all Oil and Gas produced from the Contract Area, exclusive of production
which may be used in development and producing operations and in preparing and
treating Oil and Gas for marketing purposes and production unavoidably lost. Any
extra expenditure incurred in the taking in kind or separate disposition by any
party of its proportionate share of the production shall be borne by such party.
Any party taking its share of production in kind shall be required to pay for
only its proportionate share of such part of Operator's surface facilities which
it uses.
Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.
If any party fails to make the arrangements necessary to take in kind or
separately dispose of its proportionate share of the Oil and/or Gas produced
from the Contract Area, Operator shall have the right, subject to the revocation
at will by the party owning it, but not the obligation, to purchase such Oil
and/or Gas or sell it to others at any time and from time to time, for the
account of the nontaking party. Any such purchase or sale by Operator may be
terminated by Operator upon at least ten (10) days written notice to the owner
of said production and shall be subject always to the right of the owner of the
production upon at least ten (10) days written notice to Operator to exercise
its right to take in kind, or separately dispose of, its share of all Oil and/or
Gas not previously delivered to a purchaser; provided, however, that the
effective date of any such revocation may be deferred at Operator's election for
a period not to exceed ninety (90) days if Operator has committed such
production to a purchase contract having a term extending beyond such ten (10)
-day period. Any purchase or sale by Operator of any other party's share of Oil
and/or Gas shall be only for such reasonable periods of time as are consistent
with the minimum needs of the industry under the particular circumstances, but
in no event for a period in excess of one (1) year.
Any such sale by Operator shall be in a manner commercially reasonable under the
circumstances, but Operator shall have no duty to share any existing market or
transportation arrangement or to obtain a price or transportation fee equal to
that received under any existing market or transportation arrangement. The sale
or delivery by Operator of a non-taking party's share of production under the
terms of any existing contract of Operator shall not give the non-taking party
any interest in or make the non-taking party a party to said contract. No
purchase of Oil and Gas and no sale of Gas shall be made by Operator without
first giving the non-taking party ten days written notice of such intended
purchase or sale and the price to be paid or the pricing basis to be used.
Operator shall give notice to all parties of the first sale of Gas from any well
under this Agreement.
All parties shall give timely written notice to Operator of their Gas marketing
arrangements for the following month, excluding price, and shall notify Operator
immediately in the event of a change in such arrangements. Operator shall
maintain records of all marketing arrangements, and of volumes actually sold or
transported, which records shall be made available to Non-Operators upon
reasonable request.


ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES
A.    Liability of Parties:
The liability of the parties shall he several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly the liens granted among the parties in Article VII.B.
are given to secure only the debts of each severally and no party shall have any
liability to third parties hereunder to satisfy the default of any other party
in the payment of any expense or obligation hereunder. It is not the intention
of the parties to create, nor shall this agreement be construed as creating, a
mining or other partnership, joint venture, agency relationship or association,
or to render the parties liable as partners, co-venturers, or principals. In
their relations with each other under this agreement, the parties shall not be
considered fiduciaries or to have established a confidential relationship but
rather shall be free to act on an arm's-length basis in accordance with their
own respective selfinterest, subject, however, to the obligation of the parties
to act in good faith in their dealings with each other with respect to
activities hereunder.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
B.    Liens and Security Interests:
Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder. Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.
To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the recording supplement and/or any financing
statement prepared and submitted by any party hereto in conjunction herewith or
at any time following execution hereof, and Operator is authorized to file this
agreement or the recording supplement executed herewith as a lien or mortgage in
the applicable real estate records and as a financing statement with the proper
officer under the Uniform Commercial Code in the state in which the Contract
Area is situated and such other states as Operator shall deem appropriate to
perfect the security interest granted hereunder. Any party may file this
agreement, the recording supplement executed herewith, or such other documents
as it deems necessary as a lien or mortgage in the applicable real estate
records and/or a financing statement with the proper officer under the Uniform
Commercial Code. Each party represents and warrants to the other parties hereto
that the lien and security interest granted by such party to the other parties
shall be a first and prior lien, and each party hereby agrees to maintain the
priority of said lien and security interest against all persons acquiring an
interest in Oil and Gas Leases and Interests covered by this agreement by,
through or under such party. All parties acquiring an interest in Oil and Gas
Leases and Oil and Gas Interests covered by this agreement, whether by
assignment, merger, mortgage, operation of law, or otherwise, shall be deemed to
have taken subject to the lien and security interest granted by this Article
VII.B. as to all obligations attributable to such interest hereunder whether or
not such obligations arise before or after such interest is acquired.
To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof. In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party's
share of Oil and Gas until the amount owed by such party, plus interest as
provided in "Exhibit C," has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party's
share of Oil and Gas. All purchasers of production may rely on a notification of
default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.
If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by Operator, the nondefaulting parties,
including Operator, shall, upon request by Operator, pay the unpaid amount in
the proportion that the interest of each such party bears to the interest of all
such parties. The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in Article
VII.B., and each paying party may independently pursue any remedy available
hereunder or otherwise.
If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appeasement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshalling of assets and any required bond in the event a receiver is
appointed. In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable manner and upon reasonable notice.
Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder.
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics' or materialmen's lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
C.    Advances:
Operator, at its election, shall have the right from time to time to demand and
receive from one or more of the other parties payment in advance of their
respective shares of the estimated amount of the expense to be incurred in
operations hereunder during the next succeeding month, which right may be
exercised only by submission to each such party of an itemized statement of such
estimated expense, together with an invoice for its share thereof. Each such
statement and voice for the payment in advance of estimated expense shall be
submitted on or before the 20th day of the next preceding month. Each party
shall pay to Operator its proportionate share of such estimate within fifteen
(15) days after such estimate and invoice is received. If any party fails to pay
its share of said estimate within said time, the amount due shall bear interest
as provided in Exhibit "C" until paid. Proper adjustment shall be made monthly
between advances and actual expense to the end that each party shall bear and
pay its proportionate share of actual expenses incurred, and no more.
D.    Defaults and Remedies:
If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to make any advance under the preceding
Article VII.C. or any other provision of this agreement, within the period
required for such payment hereunder, then in addition to the remedies provided
in Article VII.B. or elsewhere in this agreement, the remedies specified below
shall be applicable. For purposes of this Article VII.D., all notices and
elections shall be delivered only by Operator, except that Operator shall
deliver any such notice and election requested by a non-defaulting Non-Operator,
and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator. Election of any one or more of the
following remedies shall not preclude the subsequent use of any other remedy
specified below or otherwise available to a non-defaulting party.
1.     Suspension of Rights: Any party may deliver to the party in default a
Notice of Default, which shall specify the default, specify the action to be
taken to cure the default, and specify that failure to take such action will
result in the exercise of one or more of the remedies provided in this Article.
If the default is not cured within thirty (30) days of the delivery of such
Notice of Default, all of the rights of the defaulting party granted by this
agreement may upon notice be suspended until the default is cured, without
prejudice to the right of the non-defaulting party or parties to continue to
enforce the obligations of the defaulting party previously accrued or thereafter
accruing under this agreement. If Operator is the party in default, the
Non-Operators shall have in addition the right, by vote of Non-Operators owning
a majority in interest in the Contract Area after excluding the voting interest
of Operator, to appoint a new Operator effective immediately. The rights of a
defaulting party that may be suspended hereunder at the election of the
non-defaulting parties shall include, without limitation, the right to receive
information as to any operation conducted hereunder during the period of such
default, the right to elect to participate in an operation proposed under
Article Vl.B. of  this agreement, the right to participate in an operation being
conducted under this agreement even if the party has previously elected to
participate in such operation, and the right to receive proceeds of production
from any well subject to this agreement.
2.     Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit "C"
attached hereto. Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.
3.    Deemed Non-Consent: The non-defaulting party may deliver a written Notice
of Non-Consent Election to the defaulting party at any time after the expiration
of the thirty-day cure period following delivery of the Notice of Default, in
which event if the billing is for the drilling of a new well or the Plugging
Back, Sidetracking, Reworking or Deepening of a well which is to be or has been
plugged as a dry hole, or for the Completion or Recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-Consenting Party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made. If
election is made to proceed under this provision, then the non-defaulting
parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2.
Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit "C," provided,
however, such payment shall not prejudice the rights of the nondefaulting
parties to pursue remedies for damages incurred by the non-defaulting parties as
a  result of the default. Any interest relinquished pursuant to this Article
VII.D.3. shall be offered to the non-defaulting parties in proportion to their
interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
4.    Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or Non-Operators if Operator is the
defaulting party, may thereafter require advance payment from the defaulting
party of such defaulting party's anticipated share of any item of expense for
which Operator, or Non-Operators, as the case may be, would be entitled to
reimbursement under any provision of this agreement, whether or not such expense
was the subject of the previous default. Such right includes, but is not limited
to, the right to require advance payment for the estimated costs of drilling a
well or Completion of a well as to which an election to participate in drilling
or Completion has been made. If the defaulting party fails to pay the required
advance payment, the non-defaulting parties may pursue any of the remedies
provided in this Article VII.D. or any other default remedy provided elsewhere
in this agreement. Any excess of funds advanced remaining when the operation is
completed and all costs have been paid shall be promptly returned to the
advancing party.
5.      Costs and Attorneys' Fees. In the event any party is required to bring
legal proceedings to enforce any financial obligation of a party hereunder, the
prevailing party in such action shall be entitled to recover all court costs,
costs of collection, and a reasonable attorney's fee, which the lien provided
for herein shall also secure.
E.     Rentals, Shut-in Well Payments and Minimum Royalties:
Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.
Operator shall notify Non-Operators of the anticipated completion of a shut-in
well, or the shutting in or return to production of a producing well, at least
five (5) days (excluding Saturday, Sunday and legal holidays) prior to taking
such action, or at the earliest opportunity permitted by circumstances, but
assumes no liability for failure to do so. In the event of failure by Operator
to so notify Non-Operators, the loss of any lease contributed hereto by
Non-Operators for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.
F.     Taxes:
Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent. Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on Leases and Oil and Gas Interests contributed by such Non-Operator. If the
assessed valuation of any Lease is reduced by reason of its being subject to
outstanding excess royalties, overriding royalties or production payments, the
reduction in ad valorem taxes resulting therefrom shall inure to the benefit of
the owner or owners of such Lease, and Operator shall adjust the charge to such
owner or owners so as to reflect the benefit of such reduction. If the ad
valorem taxes are based in whole or in part upon separate valuations of each
party's working interest, then notwithstanding anything to the contrary herein,
charges to the joint account shall be made and paid by the parties hereto in
accordance with the tax value generated by each party’s working interest.
Operator shall bill the other parties for their proportionate shares of all tax
payments in the manner provided in Exhibit "C."
If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit "C."
Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of Oil and Gas produced under the terms of this
agreement.




 
- 19 -

--------------------------------------------------------------------------------

 


 
ARTICLE VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST


A.    Surrender of Leases:
The Leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.
However, should any party desire to surrender its interest in any Lease or in
any portion thereof, such party shall give written notice of the proposed
surrender to all parties, and the parties to whom such notice is delivered shall
have thirty (30) days after delivery of the notice within which to notify the
party proposing the surrender whether they elect to consent thereto. Failure of
a party to whom such notice is delivered to reply within said 30-day period
shall constitute a consent to the surrender of the Leases described in the
notice. If all parties do not agree or consent thereto, the party desiring to
surrender shall assign, without express or implied warranty of title, all of its
interest in such Lease, or portion thereof, and any well, material and equipment
which may be located thereon and any rights in production thereafter secured, to
the parties not consenting to such surrender. If the interest of the assigning
party is or includes an Oil and Gas Interest, the assigning party shall execute
and deliver to the party or parties not consenting to such surrender an oil and
gas lease covering such Oil and Gas Interest for a term of one (1) year and so
long thereafter as Oil and/or Gas is produced from the land covered thereby,
such lease to be on the form attached hereto as Exhibit "B."  Upon such
assignment or lease, the assigning party shall be relieved from all obligations
thereafter accruing, but not theretofore accrued, with respect to the interest
assigned or leased and the operation of any well attributable thereto, and the
assigning party shall have no further interest in the assigned or leased
premises and its equipment and production other than the royalties retained in
any lease made under the terms of this Article. The party assignee or lessee
shall pay to the party assignor or lessor the reasonable salvage value of the
latter's interest in any well's salvable materials and equipment attributable to
the assigned or leased acreage. The value of all salvable materials and
equipment shall be determined in accordance with the provisions of Exhibit "C,"
less the estimated cost of salvaging and the estimated cost of plugging and
abandoning and restoring the surface. If such value is less than such costs,
then the party assignor or lessor shall pay to the party assignee or lessee the
amount of such deficit. If the assignment or lease is in favor of more than one
party, the interest shall be shared by such parties in the proportions that the
interest of each bears to the total interest of all such parties. If the
interest of the parties to whom the assignment is to be made varies according to
depth, then the interest assigned shall similarly reflect such variances. Any
assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering party’s interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement but shall be deemed subject to an Operating Agreement in the
form of this agreement.
B.    Renewal or Extension of Leases:
If any party secures a renewal or replacement of an Oil and Gas Lease or
Interest subject to this agreement, then all other parties shall be notified
promptly upon such acquisition or, in the case of a replacement Lease taken
before expiration of an existing Lease, promptly upon expiration of the existing
Lease. The parties notified shall have the right for a period of thirty (30)
days following delivery of such notice in which to elect to participate in the
ownership of the renewal or replacement Lease, insofar as such Lease affects
lands within the Contract Area, by paying to the party who acquired it their
proportionate shares of the acquisition cost allocated to that part of such
Lease within the Contract Area, which shall be in proportion to the interests
held at that time by the parties in the Contract Area. Each party who
participates in the purchase of a renewal or replacement Lease shall be given an
assignment of its proportionate interest therein by the acquiring party.
If some, but less than all, of the parties elect to participate in the purchase
of a renewal or replacement Lease, it shall be owned by the parties who elect to
participate therein, in a ratio based upon the relationship of their respective
percentage of participation in the Contract Area to the aggregate of the
percentages of participation in the Contract Area of all parties participating
in the purchase of such renewal or replacement Lease. The acquisition of a
renewal or replacement Lease by any or all of the parties hereto shall not cause
a readjustment of the interests of the parties stated in Exhibit "A," but any
renewal or replacement Lease in which less than all parties elect to participate
shall not be subject to this agreement but shall be deemed subject to a separate
Operating Agreement in the form of this agreement.
If the interests of the parties in the Contract Area vary according to depth,
then their right to participate proportionately in renewal or replacement Leases
and their right to receive an assignment of interest shall also reflect such
depth variances.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
The provisions of this Article shall apply to renewal or replacement Leases
whether they are for the entire interest covered by the expiring Lease or cover
only a portion of its area or an interest therein. Any renewal or replacement
Lease taken before the expiration of its predecessor Lease, or taken or
contracted for or becoming effective within six (6) months after the expiration
of the existing Lease, shall be subject to this provision so long as this
agreement is in effect at the time of such acquisition or at the time the
renewal or replacement Lease becomes effective; but any Lease taken or
contracted for more than six (6) months after the expiration of an existing
Lease shall not be deemed a renewal or replacement Lease and shall not be
subject to the provisions of this agreement.
The provisions in this Article shall also be applicable to extensions of Oil and
Gas Leases.
C.    Acreage or Cash Contributions
While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation. If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions said Drilling
Parties shared the cost of drilling the well. Such acreage shall become a
separate Contract Area and, to the extent possible, be governed by provisions
identical to this agreement. Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area. The above provisions shall also be
applicable to optional rights to earn acreage outside the Contract Area which
are in support of well drilled inside the Contract Area.
If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.
D.    Assignment; Maintenance of Uniform Interest:
For the purpose of maintaining uniformity of ownership in the Contract Area in
the Oil and Gas Leases, Oil and Gas Interests, wells, equipment and production
covered by this agreement no party shall sell, encumber, transfer or make other
disposition of its interest in the Oil and Gas Leases and Oil and Gas Interests
embraced within the Contract Area or in wells, equipment and production unless
such disposition covers either:
1.    the entire interest of the party in all Oil and Gas Leases, Oil and Gas
Interests, wells, equipment and production; or
2.    an equal undivided percent of the party’s present interest in all Oil and
Gas Leases, Oil and Gas Interests, wells, equipment and production in the
Contract Area.
Every sale, encumbrance, transfer or other disposition made by any party shall
be made expressly subject to this agreement and shall be made without prejudice
to the right of the other parties, and any transferee of an ownership interest
in any Oil and Gas Lease or Interest shall be deemed a party to this agreement
as to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other disposition for any
purpose hereunder until thirty (30) days after they have received a copy of the
instrument of transfer or other satisfactory evidence thereof in writing from
the transferor or transferee. No assignment or other disposition of interest by
a party shall relieve such party of obligations previously incurred by such
party hereunder with respect to the interest transferred, including without
limitation the obligation of a party to pay all costs attributable to an
operation conducted hereunder in which such party has agreed to participate
prior to making such assignment, and the lien and security interest granted by
Article VII.B. shall continue to burden the interest transferred to secure
payment of any such obligations.
If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party's
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the Oil and Gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.
E.    Waiver of Rights to Partition:
If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.
F.     Preferential Right to Purchase:
O     (Optional; Check if applicable.) NOT APPLICABLE
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract Area, it shall promptly
give written notice to the other parties, with full information concerning its
proposed disposition, which shall include the name and address of the
prospective transferee (who must be ready, willing and able to purchase), the
purchase price, a legal description sufficient to identify the property, and all
other terms of the offer. The other parties shall then have an optional prior
right, for a period of ten (10) days after the notice is delivered, to purchase
for the stated consideration on the same terms and conditions the interest which
the other party proposes to sell; and, if this optional right is exercised, the
purchasing parties shall share the purchased interest in the proportions that
the interest of each bears to the total interest of all purchasing parties.
However, there shall be no preferential right to purchase in those cases where
any party wishes to mortgage its interests, or to transfer title to its
interests to its mortgagee in lieu of or pursuant to foreclosure of a mortgage
of its interests, or to dispose of its interests by merger, reorganization,
consolidation, or by sale of all or substantially all of its Oil and Gas assets
to any party, or by transfer of its interests to a subsidiary or parent company
or to a subsidiary of a parent company, or to any company in which such party
owns a majority of the stock.


ARTICLE IX.
INTERNAL REVENUE CODE ELECTION


If, for federal income tax purposes, this agreement and the operations hereunder
are regarded as a partnership, and if the parties have not otherwise agreed to
form a tax partnership pursuant to Exhibit "G" or other agreement between them,
each party thereby affected elects to be excluded from the application of all of
the provisions of Subchapter "K," Chapter 1, Subtitle "A," of the Internal
Revenue Code of 1986, as amended ("Code"), as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Treasury Regulations §1.761. Should there be any
requirement that each party hereby affected give further evidence of this
election, each such party shall execute such documents and furnish such other
evidence as may be required by the Federal Internal Revenue Service or as may be
necessary to evidence this election. No such party shall give any notices or
take any other action inconsistent with the election made hereby. If any present
or future income tax laws of the state or states in which the Contract Area is
located or any future income tax laws of the United States contain provisions
similar to those in Subchapter "K," Chapter 1, Subtitle "A," of the Code, under
which an election similar to that provided by Section 761 of the Code is
permitted, each party hereby affected shall make such election as may be
permitted or required by such laws. In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.


ARTICLE X.
CLAIMS AND LAWSUITS


Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed TWENTY-FIVE
THOUSAND DOLLARS ($25,000.00) and if the payment is in complete settlement of
such claim or suit. If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over the further handling of
the claim or suit, unless such authority is delegated to Operator. All costs and
expenses handling, settling, or otherwise discharging such claim or suit shall
be at the joint expense of the parties participating in the operation from which
the claim or suit arises. If a claim is made against any party or if any party
is sued on account of any matter arising from operations hereunder over which
such individual has no control because of the rights given Operator by this
agreement, such party shall immediately notify all other parties, and the claim
or suite shall be treated as any other claim or suit involving operations
hereunder.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 


ARTICLE XI.
FORCE MAJEURE


If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to indemnify
or make money payments or furnish security, that party shall give to all other
parties prompt written notice of the force majeure with reasonably full
particulars concerning it; thereupon, the obligations of the party giving the
notice, so far as they are affected by the force majeure, shall be suspended
during, but no longer than, the continuance of the force majeure. The term
"force majeure," as here employed, shall mean an act of God, strike, lockout, or
other industrial disturbance, act of the public enemy, war, blockade, public
riot, lightning, fire, storm, flood or other act of nature, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the party
claiming suspension.
The affected party shall use all reasonable diligence to remove the force
majeure situation as quickly as practicable. The requirement that any force
majeure shall be remedied with all reasonable dispatch shall not require the
settlement of strikes, lockouts, or other labor difficulty by the party
involved, contrary to its wishes; how all such difficulties shall be handled
shall be entirely within the discretion of the party concerned.


ARTICLE XII.
NOTICES


All notices authorized or required between the parties by any of the provisions
of this agreement, unless otherwise specifically provided, shall be in writing
and delivered in person or by United States mail, courier service, telegram,
telex, telecopier or any other form of facsimile, postage or charges prepaid,
and addressed to such parties at the addresses listed on Exhibit "A." All
telephone or oral notices permitted by this agreement shall be confirmed
immediately thereafter by written notice. The originating notice given under any
provision hereof shall be deemed delivered only when received by the party to
whom such notice is directed, and the time for such party to deliver any notice
in response thereto shall run from the date the originating notice is received.
"Receipt" for purposes of this agreement with respect to written notice
delivered hereunder shall be actual delivery of the notice to the address of the
party to be notified specified in accordance with this agreement, or to the
telecopy, facsimile or telex machine of such party. The second or any responsive
notice shall be deemed delivered when deposited in the United States mail or at
the office of the courier or telegraph service, or upon transmittal by telex,
telecopy or facsimile, or when personally delivered to the party to be notified,
provided, that when response is required within 24 or 48 hours, such response
shall be given orally or by telephone, telex, telecopy or other facsimile within
such period. Each party shall have the right to change its address at any time,
and from time to time, by giving written notice thereof to all other parties. If
a party is not available to receive notice orally or by telephone when a party
attempts to deliver a notice required to be delivered within 24 or 48 hours, the
notice may be delivered in writing by any other method specified herein and
shall be deemed delivered in the same manner provided above for any responsive
notice.


ARTICLE Xlll.
TERM OF AGREEMENT


This agreement shall remain in full force and effect as to the Oil and Gas
Leases and/or Oil and Gas Interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any Lease or Oil and Gas Interest
contributed by any other party beyond the term of this agreement.
X           Option No. 1: So long as any of the Oil and Gas Leases subject to
this agreement remain or are continued in force as to any part of the Contract
Area, whether by production, extension, renewal or otherwise.
           Option No. 2: In the event the well described in Article VI.A., or
any subsequent well drilled under any provision of this agreement, results in
the Completion of a well as a well capable of production of Oil and/or Gas in
paying quantities, this agreement shall continue in force so long as any such
well is capable of production, and for an additional period of days thereafter;
provided, however, if, prior to the expiration of such additional period, one or
more of the parties hereto are engaged in drilling, Reworking, Deepening,
Sidetracking, Plugging Back, testing or attempting to Complete or Re-complete a
well or wells hereunder, this agreement shall continue in force until such
operations have been completed and if production results therefrom, this
agreement shall continue in force as provided herein. In the event the well
described in Article VI.A., or any subsequent well drilled hereunder, results in
a dry hole, and no other well is capable of producing Oil and/or Gas from the
Contract Area, this agreement shall terminate unless drilling, Deepening,
Sidetracking, Completing, Recompleting, Plugging Back or Reworking operations
are commenced within days from the date of abandonment of said well.
"Abandonment" for such purposes shall mean either (i) a decision by all parties
not to conduct any further operations on the well or (ii) the elapse of 180 days
from the conduct of any operations on the well, whichever first occurs.
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
The termination of this agreement shall not relieve any party hereto from any
expense, liability or other obligation or any remedy therefor which has accrued
or attached prior to the date of such termination. Upon termination of this
agreement and the satisfaction of all obligations hereunder, in the event a
memorandum of this Operating Agreement has been filed of record, Operator is
authorized to file of record in all necessary recording offices a notice of
termination, and each party hereto agrees to execute such a notice of
termination as to Operator's interest, upon request of Operator, if Operator has
satisfied all its financial obligations.


ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS


A.            Laws, Regulations and Orders:
This agreement shall be subject to the applicable laws of the state in which the
Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations and orders.
B.            Governing Law:
This agreement and all matters pertaining hereto, including but not limited to
matters of performance, non performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the Contract Area is located. If the Contract Area
is in two or more states, the law of the state of California shall govern.
C.            Regulatory Agencies:
Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offsetting or adjacent to the Contract Area.
With respect to the operations hereunder, Non-Operators agree to release
Operator from any and all losses, damages, injuries, claims and causes of action
arising out of, incident to or resulting directly or indirectly from Operator's
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or Federal Energy Regulatory Commission or predecessor or
successor agencies to the extent such interpretation or application was made in
good faith and does not constitute gross negligence. Each Non-Operator further
agrees to reimburse Operator for such Non-Operator's share of production or any
refund, fine, levy or other governmental sanction that Operator may be required
to pay as a result of such an incorrect interpretation or application, together
with interest and penalties thereon owing by Operator as a result of such
incorrect interpretation or application.


ARTICLE XV.
MISCELLANEOUS
A.            Execution:
This agreement shall be binding upon each Non-Operator when this agreement or a
counterpart thereof has been executed by such Non-Operator and Operator
notwithstanding that this agreement is not then or thereafter executed by all of
the parties to which it is tendered or which are listed on Exhibit "A" as owning
an interest in the Contract Area or which own, in fact, an interest in the
Contract Area. Operator may, however, by written notice to all Non-Operators who
have become bound by this agreement as aforesaid, given at any time prior to the
actual spud date of the Initial Well but in no event later than five days prior
to the date specified in Article VI.A. for commencement of the Initial Well,
terminate this agreement if Operator in its sole discretion determines that
there is insufficient participation to justify commencement of drilling
operations. In the event of such a termination by Operator, all further
obligations of the parties hereunder shall cease as of such termination. In the
event any Non-Operator has advanced or prepaid any share of drilling or other
costs hereunder, all sums so advanced shall be returned to such Non-Operator
without interest. In the event Operator proceeds with drilling operations for
the Initial Well without the execution hereof by all persons listed on Exhibit
"A" as having a current working interest in such well, Operator shall indemnify
Non-Operators with respect to all costs incurred for the Initial Well which
would have been charged to such person under this agreement if such person had
executed the same and Operator shall receive all revenues which would have been
received by such person under this agreement if such person had executed the
same.
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
 
B.            Successors and Assigns:
This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, devisees, legal representatives,
successors and assigns, and the terms hereof shall be deemed to run with the
Leases or Interests included within the Contract Area.
C.            Counterparts:
This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.
D.            Severability:
For the purposes of assuming or rejecting this agreement as an executory
contract pursuant to federal bankruptcy laws, this agreement shall not be
severable, but rather must be assumed or rejected in its entirety, and the
failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.


ARTICLE XVI.
OTHER PROVISIONS


A.            Area of Mutual Interest (Exhibit 1 to the Lonestar Exploration
Agreement)
The parties hereby establish, for purposes of joint exploration and development,
an Area of Mutual Interest (hereinafter referred to as an “AMI”) comprising the
Contract Area and attached as Exhibit 1 to the Lonestar Exploration Agreement.
The term of the AMI shall remain in force and effect as long as any leases on
the Leasehold Acreage are in effect. At such termination date, the AMI may be
extended and redefined in a similar manner for successive one (1) year periods
by mutual agreement of the parties hereto. During the term of this AMI, if any
party hereto (“Acquiring Party”) acquires any oil and gas leases or any interest
therein, any unleased oil and gas interest or any farmouts or contracts with
respect thereto which affect the lands and minerals lying within the AMI (“Oil
and Gas Interests”), the Acquiring Party shall promptly advise the other party
hereto (“Offeree”) of such acquisition. In such event, each Offeree shall have
the right to acquire its proportionate working interest share in such Oil and
Gas Interest in accordance with the other provisions of this AMI.
Promptly upon acquiring such Oil and Gas Interest, the Acquiring Party shall, in
writing, advise the Offeree of such acquisition. The notice shall include a copy
of all instruments of acquisition including, by way of example but not of
limitation, copies of the leases, assignments, subleases, farmouts or other
contracts affecting the Oil and Gas Interest. The Acquiring Party shall also
enclose an itemized statement of the actual costs and expenses incurred by the
Acquiring Party in acquiring such Oil and Gas Interest, excluding, however,
costs and expenses of its own personnel (“Acquisition Costs”). Each Offeree
shall have a period of fifteen (15) days after receipt of the notice within
which to furnish the Acquiring Party written notice of its election to acquire
its proportionate interest in the offered Oil and Gas Interest. If, however, a
well in search of oil or gas is being drilled within the AMI, or at a location
outside of the AMI, of which the result could be expected to materially affect
the value of the offered Oil and Gas Interest, Offeree shall have a period of
forty-eight (48) hours after the receipt of the notice within which to elect to
acquire its proportionate interest in the Oil and Gas Interest so offered. It is
provided, however, that the forty-eight (48) hour election period shall not
apply unless the Acquiring Party shall give the notice to the Offeree within the
two (2) days after the date on which the Acquiring Party acquired the Oil and
Gas Interest so offered. In addition thereto, the Acquiring Party shall also:
(i)    furnish the Offeree with the approximate location of the well then being
drilled and the name of the Operator or drilling contractor drilling the well,
and
(ii)    specifically advise the Offeree that the Offeree shall have a period of
forty-eight (48) hours within which to elect to acquire an interest in the
offered Oil and Gas Interest.
The above information shall be in addition to the information and copies of
instruments provided for above in connection with the usual notices of
acquisition of an Oil and Gas Interest. If the Acquiring Party shall not have
received actual written notice of the election of Offeree to acquire its
proportionate interest within the fifteen (15) day or forty-eight (48) hours
period, as the case may be, such failure shall constitute an election by such
Offeree not to acquire its interest in the Oil and Gas Interest. Each Offeree
accepting the offered Oil and Gas Interest shall be entitled to participate in
such Oil and Gas Interest in the proportion to which its interest in the AMI
bears to the aggregate interest in the AMI of the Acquiring Party and all other
Offerees who have elected to acquire any interest in the Oil and Gas Interests
so offered. Promptly after the delays for the election shall have expired, the
Acquiring Party, shall invoice each Offeree electing to acquire an interest for
its proportionate part of the Acquisition Costs. Each Offeree shall immediately
reimburse the Acquiring Party for its share of the Acquisition Costs, as
reflected by the invoice. Upon receipt of such reimbursement, the Acquiring
Party shall execute and deliver an appropriate assignment to such Offeree. If
the Acquiring Party does not receive the amount due from the Offeree within
thirty (30) days after the receipt of the Offeree of the invoice for its costs,
the Acquiring Party may, at its election, give written notice to such delinquent
party that the failure of the Acquiring Party to receive the amount due within
forty-eight (48) hours after receipt of such notice by the delinquent Offeree
shall constitute a withdrawal by the delinquent Offeree of its former election
to acquire the interest, and such Offeree shall no longer have the right to
acquire an interest in the offered Oil and Gas Interest.
 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
If the Oil and Gas Interest covers lands both within and outside the AMI, the
Acquiring Party may, at its option, offer either the entire Oil and Gas
Interest, or only the portion of the Oil and Gas Interest, covering lands within
the AMI. If less than the entirety is offered, the Acquiring Party’s costs
applicable to the offered interest shall be that portion of the total cost which
the Oil and Gas Interest offered bears to the total Oil and Gas Interest. If the
entirety of the premises covered by the Oil and Gas interest is offered and each
party thereto acquires its proportionate interest, the lands lying outside the
AMI shall become part of the Contract Area subject hereto, but the AMI shall not
thereby be enlarged. The provisions of this AMI shall not apply to acquisitions
as a result of merger, consolidation, reorganization or an acquisition from a
parent, subsidiary or affiliated corporation, or, as to individuals, from
ascendants, or descendants, or trusts of which such parties are beneficiaries.
Neither shall it apply to sales and acquisitions between partners in a
partnership or joint venture entered into prior to the effective date of this
Agreement.


B.            Payment of Invoices:

The parties to this Agreement agree to pay Operator within fifteen (15) days
after receipt of any uncontested invoice. If any party or parties to this
Agreement do not pay an uncontested invoice within fifteen (15) days upon
receipt thereof, the operator can serve notice by certified mail that an invoice
or invoices are in arrears and that Operator demands payment of all amounts
overdue. If any party or parties do not pay all amounts outstanding and due
under such uncontested invoice within fifteen (15) days of its receipt of the
above referenced notice by Operator, the Operator shall have one of the
following options:
1.  Operator may sue the non-paying party or parties for the amount of the
invoice and for the interest due thereon as set forth in Exhibit
“C” hereto, and the non-paying party or parties shall be totally liable and
shall pay all attorney’s fees and court costs relating thereto; or
2.  Operator may demand that any non-paying party or parties relinquish and
assign to paying parties all its right, title and interest in and to this
Agreement, all oil and gas leases within the Contract Area and any acreage
farmout agreements or similar interests acquired by the non-paying party or
parties within the subject Area of Mutual Interest. Said assignment shall be
made free and clear of any overriding royalties, production payments, mortgages,
liens or other encumbrances placed thereon by, or resulting from, the
non-consenting party’s ownership and operations subsequent to the effective date
of this Agreement, but otherwise shall be without warranty either express or
implied.


The options contained herein are in addition to those rights set forth elsewhere
in this Agreement, and Operator shall have the right to exercise all of its
rights herein contained including, but not limited to, those rights set forth in
Articles VII.B and VII C hereof.


C.            Assignments:
A sale or assignment of interest by any party will not relieve or release such
party of its obligations hereunder. Further, the assigning party shall be and
remain liable for the obligations incurred by its assignee unless and until said
assignee has been approved in writing by the other parties hereto, which
approval shall not be unreasonably withheld. However, no approval shall be given
unless and until all monies due and accounts payable accruing out of the
development and operation of the lease(s) subject hereto shall have been paid in
full by the party assigning its interest and the Operator has been furnished
with a certified copy of the recorded instrument evidencing the sale or
assignment.


D.           Obligation Well:
Notwithstanding any provisions to the contrary contained herein, it is agreed
that if the drilling of a well should be necessary under the terms or
requirements of any lease or leases covered hereby in order to maintain said
lease or any portion thereof in force and effect, and if any party or parties
desire not to participate in the drilling of such well and the other party or
parties desire to conduct such drilling operations, then such well may be
drilled by such party or parties without the joinder of the other party or
parties. In that event and if and when said well shall have been so drilled and
completed or abandoned, the party or parties not participating in the drilling
thereof shall transfer and assign to the other party or parties all of its
right, title and interest in and to the subject new well and in and to all lands
containing any Zones (as defined below in Section XVI.F.) penetrated by the new
well, excepting only any drilling or existing wells located on and in such lands
with respect to which the non-participating party is not then in default. In the
event of any such assignment, the acreage as to which it should be so made and
leasehold rights thereon shall no longer be subject to this Agreement. In the
event any party to this Agreement elects to exercise its right to non-consent to
the drilling or completion of any proposed well within the proposed spacing
unit; then in that event the non-consenting party shall forfeit all rights to
participate in future wells within the geological structure of that well of said
prospect.
 
 
 
- 26 -

--------------------------------------------------------------------------------

 

 
E.             New Drilling or Completion (IN OR OUT PROVISION):
Furthermore, notwithstanding anything to the contrary contained anywhere in this
Operating Agreement, any Party that shall Non-Consent with respect to the
drilling or completion of any new well pursuant to Article VI.B. or Article
VII.D above shall, upon making such Non-Consent election and effective as of the
date thereof, relinquish and forever release to the Consenting Parties,
pro-rata, all of the Non-Consenting Party's right, title and interest in and to
the subject new well and in and to all lands containing any Zone or Zones (as
hereinafter defined) penetrated by the subject new well, excepting only any then
drilling or existing well(s) located on and in such lands with respect to which
the Non-Consenting Party is not then in default. The term "Zone" shall mean a
stratum of earth containing or thought to contain a common accumulation of oil,
gas or other hydrocarbon substances separately producible from any other common
accumulation of oil, gas or other hydrocarbons.
The size, extent and location of any Zone or Zones to be relinquished and
released shall be determined by majority vote in interest of the Consenting
Parties based upon reasonable geological and geophysical evidence. If the
Non-Consenting Party(s) does/do not agree with the determination made by
majority vote of the Consenting Parties, the matter shall be submitted to
binding arbitration under the rules of the American Arbitration Association. The
size, extent and location of any Zone or Zones so determined may be adjusted or
modified from time to time based upon drilling and reasonable geological and
geophysical evidence by majority vote of the Consenting Parties and subject to
the same agreement and arbitration procedure on behalf of the Non-Consenting
Party.
The Non-Consenting Party(s) shall execute and deliver (in recordable form) any
and all assignments, conveyances and other writings as may be necessary to
evidence the full relinquishment and release of all right, title and interest in
and to any subject new well and all lands containing any Zone or Zones
penetrated by any subject new well.


F.            Cash Call:
In addition to the rights granted Operator under Article VII.C, Operator shall
have the right to issue a Cash Call for any well to be drilled under the terms
of Article VI.A. or VI.B. The Cash Call shall be in the form of an invoice, due
and payable within fifteen (15) days (or as promptly as possible when a drilling
rig or seismic crew is on location), and shall include a copy of the Cost
Estimate from which said Cash Call is being made. The amount of the Cash Call
for the seismic program shall be determined by the applicable provisions of the
geophysical contract. The amount of the Cash Call for any well shall be
determined by the "dry hole" cost set forth in the Cost Estimate and each
Non-Operator shall be invoiced for his proportionate Working Interest share of
that cost. All Cash Call monies must be received prior to the commencement of
geophysical operations or drilling operations for the well. Failure to pay the
Cash Call prior to commencement of seismic or drilling operations may be
considered, at the sole discretion of the Operator, as an election not to
participate in the drilling of the well or shooting the seismic program
notwithstanding any previous consent received pursuant to this Agreement, and
the Non-Operator's interest shall thereafter be governed by the terms of Article
XVI.E and Article VI.B.2.


G.            Conflict Between Provisions
In the event of any conflict between the provisions of this Article XVI and
other provisions of the Operating Agreement, the provisions of this Article XVI
shall control.


H.            Real Covenant:
The terms, covenants and conditions of this Agreement shall be covenants running
with the leasehold estates covered herein, and with each transfer or assignment
of said lands or leasehold estates. Each party making an assignment or transfer
of lands or leasehold estates covered hereby shall state in such assignment or
transfer that it is subject to all of the terms, covenants and conditions
hereof, and shall promptly give notice to the Operator of any such assignment or
transfer.
 
 
 
- 27 -

--------------------------------------------------------------------------------

 

 
I.             Prior Agreement:
Reference is made to that certain Lonestar Exploration Agreement dated August
23, 2010 by and between Lario Oil & Gas Company, XXXXX, Delta Oil & Gas Inc.,
XXXXX, XXXXX, XXXXX.
Article VI (A) of this Joint Operating Agreement shall be construed to
incorporate language from that Exploration Agreement insofar as the Initial Test
Well(s) in any certain Prospect involving a Non-Participating Party(ies) to that
well(s).
a)           The Non-Participating party shall forfeit all of its rights and
ownership of any interest in the Initial Prospect Test Well(s) and Prospect Area
and all subsequent wells within the Prospect Area.
b)           The forfeited interests will be offered to the Participating
Parties on a proportionate basis. Should any provision of this Joint Operating
Agreement conflict with any provision of the Exploration Agreement, the
provision of that Exploration Agreement shall prevail.




 
 
- 28 -

--------------------------------------------------------------------------------

 




This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees, legal representatives,
successors and assigns.


This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.


IN WITNESS WHEREOF, this Agreement has been duly executed this 1st day of
September, 2010.


ATTEST OR
WITNESS:                                                                   OPERATOR




LARIO OIL & GAS COMPANY
 


_________________________________                                   By:/s/
Michael W. O’Shaughnessy                
    Michael W. O’Shaughnessy
_________________________________
Title: _____________________________


Date:_____________________________




ATTEST OR
WITNESS:                                                                   NON-OPERATORS


XXXXX


_________________________________                                   By:______________________________
                                                                                                                     
XXXXX
________________________________
Title:_____________________________


Date:_____________________________




XXXXX


_______________________________                                       By:______________________________
      XXXXX
_______________________________
Title_____________________________


Date:_____________________________




DELTA OIL & GAS
 
By: /s/ Kulwant Sandher                                
      Kulwant Sandher


Title_____________________________


Date:_____________________________






 
- 29 -

--------------------------------------------------------------------------------

 




XXXXX


______________________________                                         By:______________________________
      XXXXX
_______________________________
Title_____________________________


Date:_____________________________




XXXXX


_______________________________                                        By:______________________________
      XXXXX
_______________________________
Title_____________________________


Date:_____________________________
 





 
- 30 -

--------------------------------------------------------------------------------

 
